 



Exhibit 10.7
EXECUTION COPY
SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of June 4, 2007
among
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent
CITIBANK, N.A.
as Syndication Agent
 
SUNTRUST CAPITAL MARKETS, INC.
as Co- Arranger and Joint Book Manager
and
CITIGROUP CAPITAL MARKETS
as Co-Arranger and Joint Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS; CONSTRUCTION
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    27  
Section 1.3. Accounting Terms and Determination
    27  
Section 1.4. Terms Generally
    27  
 
       
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
    28  
 
       
Section 2.1. General Description of Facilities
    28  
Section 2.2. Revolving Loans
    28  
Section 2.3. Procedure for Borrowings
    28  
Section 2.4. Swingline Commitment
    29  
Section 2.5. Funding of Borrowings
    30  
Section 2.6. Interest Elections
    31  
Section 2.7. Optional Reduction and Termination of Commitments
    32  
Section 2.8. Repayment of Loans
    32  
Section 2.9. Evidence of Indebtedness
    33  
Section 2.10. Prepayments
    33  
Section 2.11. Interest on Loans
    34  
Section 2.12. Fees
    35  
Section 2.13. Computation of Interest and Fees
    36  
Section 2.14. Inability to Determine Interest Rates
    36  
Section 2.15. Illegality
    36  
Section 2.16. Increased Costs
    37  
Section 2.17. Funding Indemnity
    38  
Section 2.18. Taxes
    38  
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
Section 2.20. Letters of Credit
    41  
Section 2.21. Increase of Commitments; Additional Lenders
    46  
Section 2.22. Mitigation of Obligations
    47  
Section 2.23. Replacement of Lenders
    47  
 
       
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    47  
 
       
Section 3.1. Conditions To Effectiveness
    47  
Section 3.2. Each Credit Event
    50  
Section 3.3. Delivery of Documents
    51  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    51  
 
       
Section 4.1. Existence; Power
    51  
Section 4.2. Organizational Power; Authorization
    51  
Section 4.3. Governmental Approvals; No Conflicts
    51  
Section 4.4. Financial Statements
    52  
Section 4.5. Litigation and Environmental Matters
    52  
Section 4.6. Compliance with Laws and Agreements
    52  
Section 4.7. Investment Company Act, Etc
    52  
Section 4.8. Taxes
    53  
Section 4.9. Margin Regulations
    53  

 



--------------------------------------------------------------------------------



 



              Page
Section 4.10. Underwriting Policies
    53  
Section 4.11. ERISA
    53  
Section 4.12. Ownership of Property
    53  
Section 4.13. Disclosure
    54  
Section 4.14. Labor Relations
    54  
Section 4.15. Subsidiaries
    54  
Section 4.16. Insolvency
    54  
Section 4.17. OFAC
    55  
Section 4.18. Patriot Act
    55  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    55  
 
       
Section 5.1. Financial Statements and Other Information
    55  
Section 5.2. Notices of Material Events
    57  
Section 5.3. Existence; Conduct of Business
    58  
Section 5.4. Compliance with Laws, Etc
    58  
Section 5.5. Payment of Obligations
    58  
Section 5.6. Books and Records
    58  
Section 5.7. Visitation, Inspection, Etc
    58  
Section 5.8. Maintenance of Properties; Insurance
    59  
Section 5.9. Use of Proceeds and Letters of Credit
    59  
Section 5.10. Maintenance of RIC Status and Business Development Company
    59  
Section 5.11. Additional Subsidiaries; Additional Collateral
    59  
Section 5.12. Portfolio Valuation and Diversifications, Etc
    60  
Section 5.13. Calculation of Borrowing Base
    61  
Section 5.14. Compliance with Underwriting Policies
    63  
 
       
ARTICLE VI FINANCIAL COVENANTS
    63  
 
       
Section 6.1. Minimum Asset Coverage Ratio
    63  
Section 6.2. Minimum Liquidity
    63  
Section 6.3. Minimum Consolidated Shareholders Equity
    64  
 
       
ARTICLE VII NEGATIVE COVENANTS
    64  
 
       
Section 7.1. Indebtedness and Preferred Equity
    64  
Section 7.2. Negative Pledge
    65  
Section 7.3. Fundamental Changes
    65  
Section 7.4. Restricted Payments
    66  
Section 7.5. Sale of Assets
    67  
Section 7.6. Transactions with Affiliates
    68  
Section 7.7. Restrictive Agreements
    68  
Section 7.8. Sale and Leaseback Transactions
    68  
Section 7.9. Hedging Transactions
    69  
Section 7.10. Accounting Changes
    69  
Section 7.11. Amendment to Material Documents
    69  
Section 7.12. Loans, Etc
    69  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    70  
 
       
Section 8.1. Events of Default
    70  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    73  
 
       
Section 9.1. Appointment of Administrative Agent
    73  

ii



--------------------------------------------------------------------------------



 



              Page
Section 9.2. Nature of Duties of Administrative Agent
    73  
Section 9.3. Lack of Reliance on the Administrative Agent
    74  
Section 9.4. Certain Rights of the Administrative Agent
    74  
Section 9.5. Reliance by Administrative Agent
    74  
Section 9.6. The Administrative Agent in its Individual Capacity
    75  
Section 9.7. Successor Administrative Agent
    75  
Section 9.8. Authorization to Execute other Loan Documents
    75  
Section 9.9. Documentation Agent; Syndication Agent
    76  
Section 9.10. Approved Third Party Appraiser Release
    76  
 
       
ARTICLE X MISCELLANEOUS
    76  
 
       
Section 10.1. Notices
    76  
Section 10.2. Waiver; Amendments
    78  
Section 10.3. Expenses; Indemnification
    80  
Section 10.4. Successors and Assigns
    81  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    85  
Section 10.6. WAIVER OF JURY TRIAL
    85  
Section 10.7. Right of Setoff
    86  
Section 10.8. Counterparts; Integration
    86  
Section 10.9. Survival
    86  
Section 10.10. Severability
    87  
Section 10.11. Confidentiality
    87  
Section 10.12. Interest Rate Limitation
    87  
Section 10.13. Waiver of Effect of Corporate Seal
    88  
Section 10.14. Patriot Act
    88  
Section 10.15. NO ORAL AGREEMENTS, WAIVER
    88  

iii



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  —   Commitment Amounts
Schedule II
  —   Approved Dealers and Appraisers
Schedule III
  —   Approved Brokerage Accounts
Schedule 4.5
  —   Environmental Matters
Schedule 4.14
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens

Exhibits

         
Exhibit A
  —   Form of Revolving Note
Exhibit B
  —   Form of Swingline Note
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   Form of Subsidiary Guaranty
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.6(b)
  —   Form of Continuation/Conversion
Exhibit 3.1(c)(viii)
      Form of Responsible Officer’s Certificate
Exhibit 5.1(c)
  —   Form of Compliance Certificate
Exhibit 5.13
  —   Form of Borrowing Base Certificate
Exhibit 7.4
  —   Form of Distributable Cash Flow Certificate
Exhibit 9.10
  —   Form of Approved Third Party Appraiser Release

iv



--------------------------------------------------------------------------------



 



SENIOR SECURED REVOLVING CREDIT AGREEMENT
          THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made and entered into as of June 4, 2007, by and among KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY, a Maryland corporation (the “Borrower”), the several banks
and other financial institutions from time to time party hereto (the “Lenders”),
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”), as Issuing Bank (the “Issuing Bank”) and as Swingline
Lender (the “Swingline Lender”), and CITIBANK, N.A., as Syndication Agent
(“Syndication Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that Lenders, the Swingline Lender
and the Issuing Bank establish a revolving credit facility in favor of the
Borrower which in the aggregate shall consist of a $100,000,000 senior secured
revolving credit facility with a $10,000,000 letter of credit subfacility and a
$10,000,000 swing line facility in favor of the Borrower;
          WHEREAS, the Borrower has entered into that certain Treasury Secured
Revolving Credit Agreement dated as of the date hereof, by and among Borrower,
the several banks and financial institutions from time to time party thereto
(the “Treasury Lenders”) SunTrust Bank as administrative agent and Citibank,
N.A. as syndication agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Treasury Credit Agreement”);
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders severally, to the extent of their respective Commitments as defined
herein, are willing to establish the requested revolving credit facility, the
Issuing Bank is willing to establish the letter of credit subfacility, and the
Swingline Lender is willing to establish the swing line facility, each in favor
of the Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Issuing Bank, the
Swingline Lender and the Administrative Agent agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “Additional Commitment Amount” shall have the meaning given to such
term in Section 2.21.
          “Additional Lender” shall have the meaning given to such term in
Section 2.21.

 



--------------------------------------------------------------------------------



 



          “Adjusted Borrowing Base” shall mean the Borrowing Base minus the
aggregate amount of Cash and Cash Equivalents included in the Collateral.
          “Adjusted Covered Debt Amount” shall mean, on any date, the Covered
Debt Amount minus the aggregate amount of Cash and Cash Equivalents included in
the Collateral.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Adjusted Loan Balance” shall mean the aggregate Revolving Credit
Exposure minus the aggregate amount of Cash and Cash Equivalents included in the
Collateral.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Advance Rate” means, as to any Portfolio Investment and subject to
adjustment as provided in Section 5.13(a), (b) and (c), the following
percentages with respect to such Portfolio Investment:

                  Portfolio Investment   Quoted   Unquoted
Cash, Cash Equivalents and Short-Term U.S. Government Securities
    100 %     n.a.  
 
               
Long-Term U.S. Government Securities
    95 %     n.a.  
 
               
Performing First Lien Bank Loans
    80 %     70 %
 
               
Performing Second Lien Bank Loans
    70 %     60 %
 
               
Performing Unsecured Bank Loans
    65 %     55 %
 
               
Performing Non-Cash Pay Bank Loans
    55 %     45 %
 
               
Performing Cash Pay High Yield Securities
    60 %     50 %

2



--------------------------------------------------------------------------------



 



                  Portfolio Investment   Quoted   Unquoted
Performing Cash Pay Mezzanine Investments
    55 %     45 %
 
               
Performing MLP Units (and Performing MLP Warrants directly linked to such units)
    50 %     45 %
 
               
Performing Non-Cash Pay High Yield Securities
    50 %     40 %
 
               
Performing Common Equity, Warrants (other than the MLP Warrants), and MLP
Subordinated Units
    45 %     40 %
 
               
Performing Non-Cash Pay Mezzanine Investments and the “in-the-money” equity
component of any convertible debt Securities constituting Mezzanine Investments
that are convertible at the holder’s option
    45 %     35 %
 
               
Non-Performing First Lien Bank Loans
    35 %     0 %
 
               
Non-Performing Second Lien Bank Loans
    25 %     0 %
 
               
Non-Performing High Yield Securities
    25 %     0 %
 
               
Non-Performing Unsecured Bank Loans
    20 %     0 %
 
               
Non-Performing Mezzanine Investments
    15 %     0 %

          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 5% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.

3



--------------------------------------------------------------------------------



 



          “Aggregate Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Commitments from time to time. On the Closing Date, the
Aggregate Commitment Amount equals $100,000,000.
          “Aggregate Commitment” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.
          “Applicable Margin” shall mean, as of any date, with respect to all
Loans outstanding on any date, 0.25% per annum on Base Rate Loans and 1.25% per
annum on LIBOR Loans.
          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee, 0.20% per annum.
          “Approved Brokerage Accounts” shall mean the accounts set forth on
Part A of Schedule III, or such other accounts approved by the Administrative
Agent, such approval not to be unreasonably withheld.
          “Approved Dealer” shall mean (a) in the case of any Portfolio
Investment that is not a U.S. Government Security, a bank or a broker-dealer
registered under the Securities Exchange Act of 1934 of nationally recognized
standing or an Affiliate thereof, (b) in the case of a U.S. Government Security,
any primary dealer in U.S. Government Securities, and (c) in the case of any
foreign Portfolio Investment, any foreign broker-dealer of internationally
recognized standing or an Affiliate thereof, in the case of each of clauses (a),
(b) and (c) above, as set forth on Schedule II or any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
discretion.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Approved Pricing Service” shall mean a pricing or quotation service
as set forth on Schedule II or any other pricing or quotation service approved
by the Board of Directors of Borrower and designated in writing to the
Administrative Agent (which designation shall be accompanied by a copy of the
resolutions of the Board of Directors of the Borrower that such pricing or
quotation service has been approved by the Borrower).
          “Approved Third Party Appraiser” means any independent third party
appraisal firm designated by the Borrower in writing to the Administrative Agent
(which designation shall

4



--------------------------------------------------------------------------------



 



be accompanied by a copy of the resolution of the Board of Directors of the
Borrower that such firm has been approved by the Borrower for purposes for
assisting the Board of Directors of the Borrower in making valuations of
portfolio assets). It is understood and agreed that, so long as the same is an
independent third party appraisal firm approved by the Board of Directors of the
Borrower, Duff & Phelps shall be deemed to be an Approved Third Party Appraiser.
          “Asset Coverage Ratio” shall mean, as of any date, the ratio,
determined on a consolidated basis, without duplication, in accordance with
GAAP, of (i) the value of total assets of the Borrower and its Subsidiaries
(excluding the Treasury Credit Agreement Collateral), less all liabilities
(other than Indebtedness, including Indebtedness under this Agreement and the
Treasury Credit Agreement) of the Borrower and its Subsidiaries, as of such
date, to (ii) the aggregate amount of Indebtedness, excluding Indebtedness under
the Treasury Credit Agreement and Indebtedness of any Special Purpose Subsidiary
incurred from time to time so long as such Indebtedness is non-recourse, as of
such date.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit C attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the Commitment Termination Date.
          “Bank Loans” means debt obligations (including, without limitation,
term loans, revolving loans, debtor-in-possession financings, the funded and
unfunded portion of revolving credit lines and letter of credit facilities and
other similar loans and investments including interim loans and senior
subordinated loans) which are generally under a syndicated loan or credit
facility.
          “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Borrowing Availability” shall mean, at any time, (i) the Borrowing
Limit less (ii) the aggregate principal amount of the Revolving Credit Exposure
of all Lenders.

5



--------------------------------------------------------------------------------



 



          “Borrowing Base” shall have the meaning assigned to such term in
Section 5.13.
          “Borrowing Base Certificate” shall mean a certificate of the chief
financial officer or chief executive officer of the Borrower, substantially in
the form of Exhibit 5.13.
          “Borrowing Base Deficiency” shall mean, at any date on which the same
is determined, the amount, if any, that (a) the aggregate Covered Debt Amount as
of such date exceeds (b) the Borrowing Base as of such date.
          “Borrowing Limit” shall mean, at any time, the lesser of (i) the
Aggregate Commitment Amount at such time and (ii) the Borrowing Base at such
time as reported in the Borrowing Base Certificate most recently delivered to
the Lenders pursuant to Section 5.1(e).
          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia and New York, New York
are authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollars are carried on in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” of any Person shall mean any and all shares of
corporate stock (however designated) of, and any and all other equity interests
and participations representing ownership interests (including membership
interests and limited liability company interests) in, such Person.
          “Cash” shall mean any immediately available funds in Dollars or in any
currency other than Dollars which is freely convertible currency.
          “Cash Equivalents” shall mean investments (other than Cash) that are
one or more of the following obligations:
          (a) U.S. Government Securities, in each case maturing within one year
from the acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such acquisition date, a credit
rating of at least A1 from S&P and at least P1 from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any

6



--------------------------------------------------------------------------------



 



commercial bank organized under the laws of the United States or America or any
State thereof; provided that such certificates of deposit, banker’s acceptances
and time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Administrative Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A1 from S&P and at least P1 from Moody’s;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with a financial institution satisfying the criteria described
in clause (c) of this definition;
          provided, that (i) in no event shall Cash Equivalents include any
obligation that provides for the payment of interest alone (for example,
interest-only securities or “IOs”); (ii) if any of Moody’s or S&P changes its
rating system, then any ratings included in this definition shall be deemed to
be an equivalent rating in a successor rating category of Moody’s or S&P, as the
case may be; (iii) Cash Equivalents (other than U.S. Government Securities or
repurchase agreements) shall not include any such investment of more than 10% of
total assets of the Loan Parties in any single issuer; and (iv) in no event
shall Cash Equivalents include any obligation that is not denominated in
Dollars.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 35% or more of the outstanding shares of the voting stock of the
Borrower; (iii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(x) nominated by the current board of directors or (y) appointed by directors so
nominated; or (iv) KA Fund Advisors, LLC (or an Affiliate thereof approved by
the Administrative Agent (such approval not to be unreasonably withheld)) ceases
to retain its advisory duties over the Borrower in effect on the Closing Date.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.16(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.

7



--------------------------------------------------------------------------------



 



          “Clearing Accounts” shall mean the accounts set forth on Part C of
Schedule III, or such other accounts approved by the Administrative Agent, such
approval not to be unreasonably withheld.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean (i) all portfolio assets, (ii) Cash, (iii) all
tangible and intangible property, real and personal, of any Loan Party that is
the subject of a Lien granted pursuant to a Security Document to the
Administrative Agent for the benefit of the Lenders to secure the whole or any
part of the Obligations or any Guarantee thereof, and shall include, without
limitation, all loans (including all supporting obligations and collateral
therefor), investments, cash, deferred interest, warrants, options, collections,
fees, loan and investment portfolio, accounts, inventory, equipment, general
intangibles, goods, documents, contracts, intercompany obligations, stock,
securities, notes, and all proceeds of the foregoing and all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.
          “Collateral Accounts” shall mean the accounts set forth on Part B of
Schedule III, or such other accounts approved by the Administrative Agent, such
approval not to be unreasonably withheld.
          “Commitment” shall mean a Revolving Commitment, a Swingline Commitment
or any combination thereof (as the context shall permit or require).
          “Commitment Termination Date” shall mean the earliest of (i) June 4,
2010, (ii) the date on which the Aggregate Commitments are terminated pursuant
to Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
          “Compliance Certificate” shall mean a certificate from the chief
executive officer or the chief financial officer of the Borrower in the form of,
and containing the certifications set forth in, the certificate attached hereto
as Exhibit 5.1(c).
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Control Agreement” shall mean each Control Agreement by and among the
Borrower, the Administrative Agent and the depository bank, custodian or
securities intermediary at which the account subject to such agreement is held,
as amended, restated, supplemented or otherwise modified from time to time.
          “Covered Debt Amount” shall mean, as of any date, (i) all of the
Revolving Credit Exposures of all Lenders on such date minus (ii) the LC
Exposures fully cash collateralized on such date pursuant to Section 2.20.

8



--------------------------------------------------------------------------------



 



          “Credit Exposure” shall mean, for any Lender, the sum of (i) the
outstanding principal amount of such Lender’s Loans and (ii) the LC Exposure.
          “Deeds of Trust” shall mean any deeds of trust, leasehold deeds of
trust, mortgages, leasehold mortgages, deeds to secure debt, leasehold deeds to
secure debt or other real estate security documents delivered by any Loan Party
to Administrative Agent from time to time, all in form and substance
satisfactory to Administrative Agent, as amended, restated, modified or
otherwise supplemented from time to time.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.11(c).
          “Distributable Cash Flow” shall mean for the Borrower, for any period
and without duplication, an amount equal to the sum of (i) the Borrower’s
consolidated net investment income for such period, plus (ii) dividends with
respect to capital stock of Kinder, Enbridge or a similar equity investment
approved by the Administrative Agent in its reasonable discretion paid in
additional shares of such capital stock during such period (“PIK Shares”) plus
(iii) imputed dividends received during such period in the form of MLP Units
purchased at a discount in privately negotiated transactions (“Imputed MLP
Dividends”), plus (iv) the return of the capital portion of dividends and
distributions earned during such period, plus (v) the net realized cash gains
for such period, in each case determined on a consolidated basis in accordance
with GAAP; provided, that in no event shall the amounts set forth in parts
(ii) and (iii) above with respect to PIK Shares and Imputed MLP Dividends for
such period exceed 5% of the aggregate amount of consolidated investment income
for such period (including the return of the capital portion of dividends and
distributions earned during such period), as determined on a consolidated basis
in accordance with GAAP; provided, further, the Borrower may include one hundred
percent (100%) of the cash proceeds of any sale of PIK Shares or any Imputed MLP
Dividends during such period in the determination of Distributable Cash Flow for
such period, without duplication for any portion of such proceeds that
constitutes the net realized cash gain for such PIK Shares or such Imputed MLP
Dividends. For the avoidance of doubt, the amount included in Distributable Cash
Flow as a result of any sale of PIK Shares or Imputed MLP Dividends shall not be
subject to the 5% limitation set forth in the proviso to clause (v) above.
          “Distributable Cash Flow Certificate” shall mean a certificate of the
chief financial officer or chief executive officer of the Borrower,
substantially in the form of Exhibit 7.4.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a
Lender; (iii) an Approved Fund; and (iv) any other Person (other than a natural
Person) approved by the Administrative Agent, the Issuing Bank, and unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed). If the consent of the
Borrower to an assignment or to an Eligible Assignee is required hereunder

9



--------------------------------------------------------------------------------



 



(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in paragraph (b)(i) of Section 10.4), the Borrower shall be
deemed to have given its consent five Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer

10



--------------------------------------------------------------------------------



 



Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e).
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

11



--------------------------------------------------------------------------------



 



          “Fee Letter” shall mean, collectively, that certain fee letter, dated
as of May 7, 2007, executed by the Administrative Agent and accepted by Borrower
and that certain fee letter, dated as of May 7, 2007, executed by the
Syndication Agent and accepted by Borrower.
          “First Lien Bank Loan” means a Bank Loan that is entitled to the
benefit of a first lien and first priority perfected security interest on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon

12



--------------------------------------------------------------------------------



 



gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
          “High Yield Securities” means debt Securities (including convertible
debt) and Preferred Stock (including convertible preferred stock), in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business on terms customary in the trade), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) Capital Lease Obligations of
such Person, (vi) obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit, (vii)
guaranties by such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, (x) Off-Balance Sheet Liabilities retained in connection
with asset securitization programs, Synthetic Leases, sale and leaseback
transactions or other similar obligations arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its subsidiaries (xi) Net Mark to Market Exposure on
all Hedging Obligations, and (xii) obligations under any derivative contract
including any commodity agreement, or foreign exchange agreement. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

13



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Information Memorandum” shall mean the confidential executive summary
relating to the Loan Parties and the transactions contemplated by this Agreement
and the other Loan Documents.
          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Borrower, the Lenders,
the Issuing Bank, the Administrative Agent and the Treasury Lenders and
administrative agent under the Treasury Credit Agreement.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrower shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two, three, six months
or, to the extent available to each Lender, twelve months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
     (iv) no Interest Period may extend beyond the Commitment Termination Date.
          “Investment Advisory Agreement” shall mean that certain Investment
Management Agreement, dated as of September 20, 2006, by and between Borrower
and KA Fund Advisors, LLC.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended and in effect from time to time.
          “Issuing Bank” shall mean SunTrust Bank or any other Lender, each in
its capacity as an issuer of Letters of Credit pursuant to Section 2.20.
          “LC Commitment” shall mean that portion of the Aggregate Commitment
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.

14



--------------------------------------------------------------------------------



 



          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.21.
          “Letter of Credit” shall mean any standby letter of credit issued
pursuant to Section 2.20 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “LIBOR” shall mean, for any applicable Interest Period with respect to
any Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate
per annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (New York time) for
delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the Notes
(if any), the Subsidiary Guarantee Agreements, the Security Documents, the LC
Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance

15



--------------------------------------------------------------------------------



 



Certificates, all Borrowing Base Certificates and any and all other instruments,
agreements, documents, certificates and writings executed in connection with any
of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
          “Lock-up Agreement” shall have the meaning assigned to such term in
Section 7.7.
          “Lock-up Term” shall mean, as of any date of determination, the number
of days required to be elapsed before the provisions in the applicable Lock-up
Agreement that prohibit, restrict or impose any condition upon the ability of
the Borrower or any Subsidiary to transfer its property or assets expire or are
of no force or effect.
          “Long-Term U.S. Government Securities” means U.S. Government
Securities maturing more than one year from the applicable date of
determination.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower or of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, the Swingline Lender and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
          “Mezzanine Investments” means debt Securities (including convertible
debt Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.
          “MLP Subordinated Units” shall mean units of a limited partnership or
a limited liability company that has elected to be a partnership that are
expressly subordinated by the terms of the limited partnership agreement
pursuant to which such units were issued.

16



--------------------------------------------------------------------------------



 



          “MLP Units” shall mean (i) common units of a limited partnership or a
limited liability company that has elected to be a partnership and
(ii) investments in Enbridge Energy Management, Inc. (“Enbridge”), Kinder Morgan
Management, Inc. (“Kinder”) and similarly structured investments in form and
substance satisfactory to the Administrative Agent in its sole discretion.
          “MLP Warrants” has the meaning given to such term in Section 5.13(c).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark to Market Exposure” shall mean, as of any date of
determination, the aggregate amount with respect to all Hedging Obligations of
the Borrower and its Subsidiaries of the excess (if any) of all unrealized
losses in respect of all such Hedging Obligations over all unrealized profits in
respect of all Hedging Transactions of the Borrower and its Subsidiaries.
“Unrealized losses” shall mean as to any Hedging Obligation, the fair market
value of the cost to such Person of replacing the Hedging Transaction giving
rise to such Hedging Obligation as of the date of determination (assuming the
Hedging Transaction were to be terminated as of that date), and “unrealized
profits” means as to any Hedging Transaction, the fair market value of the gain
to such Person in respect of the Hedging Transaction as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date).
          “Non-Performing First Lien Bank Loans” means First Lien Bank Loans
other than Performing First Lien Bank Loans.
          “Non-Performing High Yield Securities” means High Yield Securities
other than Performing High Yield Securities and Performing Non-Cash Pay High
Yield Securities.
          “Non-Performing Bank Loans” means, collectively, Non-Performing First
Lien Bank Loans, Non-Performing Second Lien Bank Loans, and Non-Performing
Unsecured Bank Loans.
          “Non-Performing Mezzanine Investments” means Mezzanine Investments
other than Performing Cash Pay Mezzanine Investments and Performing Non-Cash Pay
Mezzanine Investments.
          “Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans
other than Performing Second Lien Bank Loans.
          “Non-Performing Unsecured Bank Loans” means Unsecured Bank Loans other
than Performing Unsecured Bank Loans.
          “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Notes.

17



--------------------------------------------------------------------------------



 



          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.6(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Obligations” shall mean all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, the Issuing Bank and
any Lender (including the Swingline Lender) incurred pursuant to this Agreement
or any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, and all Hedging Obligations owed to the Administrative Agent, any
Lender or any of their Affiliates incurred in order to limit interest rate or
fee fluctuation with respect to the Loans and Letters of Credit, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
          “Offer Period” shall mean a period during which a Person has the right
to submit an offer to the holder of a security if such holder undertakes any
action to sell, transfer or otherwise liquidate, or to market or offer for sale,
or solicit offers to purchase such Security.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment

18



--------------------------------------------------------------------------------



 



made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Perfection Certificate” shall have the meaning assigned to such term
in the Security Agreement.
          “Performing” means (a) with respect to any Portfolio Investment that
is debt or High Yield Securities, the issuer of such Portfolio Investment is not
in default of any payment obligations in respect thereof, after the expiration
of any applicable grace period, (b) with respect to any Portfolio Investment
that is Preferred Stock, the issuer of such Portfolio Investment has not failed
to meet any scheduled redemption obligations or to pay its latest declared cash
dividend, after the expiration of any applicable grace period, and (c) with
respect to any Portfolio Investment that is MLP Units or MLP Warrants, the
issuer of such Portfolio Investment has not failed to pay distributions in its
most recent fiscal quarter or to pay its latest declared cash dividend and there
is no existing default under the issuer’s partnership agreement.
          “Performing Cash Pay Bank Loans” means First Lien Bank Loans, Second
Lien Bank Loans and Unsecured Bank Loans (a) as to which, at the time of
determination, all of the interest on which is payable in cash not less
frequently than quarterly and (b) which are Performing.
          “Performing Cash Pay High Yield Securities” means High Yield
Securities (a) as to which, at the time of determination, not less than 2/3rds
of the interest (including accretions and “pay-in-kind” interest) for the
current monthly, quarterly, semi-annual or annual period (as applicable) is
payable in cash and (b) which are Performing.
          “Performing Cash Pay Mezzanine Investments” means Mezzanine
Investments (a) as to which, at the time of determination, not less than 2/3rds
of the interest and dividends (including accretions and “pay-in-kind” interest)
for the current monthly, quarterly, semi-annual or annual period (as applicable)
is payable in cash and (b) which are Performing.
          “Performing Common Equity” shall mean Capital Stock (other than
Preferred Stock) and warrants of an issuer all of whose outstanding debt is
Performing.
          “Performing First Lien Bank Loans” means First Lien Bank Loans which
are Performing.
          “Performing MLP Units” means MLP Units (a) as to which, at the time of
determination, not less than 80% of the minimum quarterly distribution for the
most recent fiscal

19



--------------------------------------------------------------------------------



 



quarter period then ending for such issuer of such MLP Units has been paid in
cash (or in the case of Kinder, Enbridge or similar investments included in the
definition of MLP Units, additional shares), and (b) which are Performing.
          “Performing MLP Warrants” means MLP Warrants (a) as to which, at the
time of determination, are exercisable into MLP Units of the entity which issued
such MLP Warrants which are owned by the Borrower and any of its Subsidiaries,
(b) as to which, at the time of determination, the MLP Units directly linked to
such MLP Warrants are Performing MLP Units and (c) at the time of determination,
the Borrower and any of its Subsidiaries own MLP Units of the type of MLP Units
directly linked to such MLP Warrants.
          “Performing Non-Cash Pay Bank Loans” means Performing Bank Loans other
than Performing Cash Pay Bank Loans.
          “Performing Non-Cash Pay High Yield Securities” means Performing High
Yield Securities other than Performing Cash Pay High Yield Securities.
          “Performing Non-Cash Pay Mezzanine Investments” means Performing
Mezzanine Investments other than Performing Cash Pay Mezzanine Investments.
          “Performing Second Lien Bank Loans” means Second Lien Bank Loans which
are Performing.
          “Performing Unsecured Bank Loans” shall mean Unsecured Bank Loans
which are Performing.
          “Permitted Encumbrances” shall mean
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently

20



--------------------------------------------------------------------------------



 



being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;
     (vi) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;
     (vii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
     (viii) Liens imposed on amounts held in the Borrower’s or its Subsidiaries’
Approved Brokerage Accounts in accordance with option transactions or other
similar transactions; provided, that in no event shall the sum of the fair
market value of the collateral securing (A) such Liens or the obligations
secured thereby and (B) the Liens or the obligations secured thereby provided
for in clause (ix) below exceed $5,000,000 in the aggregate at any time; and;
     (ix) Liens securing obligations incurred under any Clearing Account;
provided, that the custodian of such Clearing Account and the Administrative
Agent have entered into an agreement in form and substance satisfactory to the
Administrative Agent which, among other things, requires all amounts and
Securities in excess of $1,000,000 to be transferred prior to the end of each
Business Day to a Collateral Account;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except for Indebtedness set forth on Schedule 7.1 hereto.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Portfolio Investment” means any Investment held by the Borrower in
its asset portfolio (and, solely for purposes of determining the Borrowing Base,
Cash). Without limiting the generality of the foregoing, it is understood and
agreed that any Portfolio Investments that have been contributed or sold,
purported to be sold or otherwise transferred to any Special Purpose Subsidiary,
or which secure obligations in respect of the Treasury Facility, shall not be
treated as Portfolio Investments. Notwithstanding the foregoing, nothing herein
shall limit the provisions of Section 5.12(a)(i), which provides that, for
purposes of this Agreement, all determinations of whether an investment is to be
included as a Portfolio Investment shall be

21



--------------------------------------------------------------------------------



 



determined on a settlement-date basis, provided that no such investment shall be
included as a Portfolio Investment to the extent it has not been paid for in
full.
          “Preferred Stock,” as applied to the Capital Stock of any Person,
means Capital Stock of such Person of any class or classes (however designated)
that ranks prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to any shares (or other interests) of other Capital Stock of
such Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
          “Pro Rata Share” shall mean with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Credit Exposure), and
the denominator of which shall be the sum of Commitments of all Lenders (or if
the Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Credit Exposure).
          “Register” has the meaning assigned to such term in clause (c) of
Section 10.4.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
Credit Exposure;
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of the Borrower.

22



--------------------------------------------------------------------------------



 



          “Restricted Payment” shall mean any dividend or distribution on any
class of the capital stock of Borrower or any of its Subsidiaries, or any
payment on account of, or assets set apart for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of capital stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such capital stock or such Indebtedness, whether now or hereafter
outstanding.
          “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I, as such schedule may be amended pursuant to Section 2.21, or in the
case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
          “Revolving Commitment Amount” shall mean the aggregate principal
amount of the Revolving Commitments from time to time. On the Closing Date, the
Revolving Commitment Amount equals $100,000,000.
          “Revolving Commitment Termination Date” shall mean the earliest of
(i) June 4, 2010, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.7 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.
          “Revolving Loan” shall mean a loan made by the Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “RIC” or “Regulated Investment Company” shall mean a regulated
investment company as defined in Section 851(a) of the Code that qualifies for
the special tax treatment provided for by subchapter M of the Code.
          “Right of First Offer” shall mean any provision, term or condition
which gives a Person the first option of buying or providing an offer with
respect to a Security if the holder of such Security undertakes any action to
sell, transfer or otherwise liquidate, or to market or offer for sale, or
solicit offers to purchase such Security.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill
Companies.

23



--------------------------------------------------------------------------------



 



          “Security Agreement” shall mean that certain Security Agreement, dated
as of the Closing Date, executed by the Borrower and the Subsidiaries in favor
of the Administrative Agent for the benefit of the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.
          “Security Documents” shall mean, collectively, the Security Agreement,
any Deeds of Trust or other Real Estate Documents, any other Control Agreement,
the Perfection Certificate, and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture financing statements, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection herewith.
          “Second Lien Bank Loan” means a Bank Loan that is entitled to the
benefit of a second lien and second priority perfected security interest on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.
          “Securities” means common and preferred stock, units and
participations, member interests in limited liability companies, partnership
interests in partnerships, notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, including debt
instruments or public and private issuers and tax-exempt securities (including
warrants, rights, put and call options and other options relating thereto,
representing rights, or any combination thereof) and other property or interests
commonly regarded as securities or any form of interest or participation
therein, but not including Bank Loans.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “Shareholders’ Equity” shall mean, at any date, the amount determined
on a consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.
          “Short-Term U.S. Government Securities” means U.S. Government
Securities maturing within one year of the applicable date of determination.
          “Special Purpose Subsidiary” shall mean any single purpose Subsidiary
created for the purpose of holding specific assets.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

24



--------------------------------------------------------------------------------



 



Unless otherwise indicated, all references to “Subsidiary” hereunder shall mean
a Subsidiary of the Borrower.
          “Subsidiary Guarantee Agreement” shall mean any guaranty agreement, in
form and substance satisfactory to the Agent, executed from time to time by any
Subsidiary in favor of the Administrative Agent and the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.
          “Subsidiary Guarantor” shall mean any Subsidiary of Borrower that
executes and delivers a Subsidiary Guarantee Agreement on the Closing Date or
from time to time pursuant to Section 5.11.
          “Super-Majority Lenders” shall mean, at any time, Lenders holding more
than 66 2/3% of the aggregate outstanding Commitments at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than 66 2/3%
of the aggregate Credit Exposure.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank, or any other Lender that
may agree to make Swingline Loans hereunder.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Swingline Note” shall mean the promissory note of the Borrower
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, substantially the form of Exhibit B.
          “Swingline Rate” shall mean the Base Rate, or such other interest rate
(and with respect to a Swingline Loan that is a Eurodollar Loan, for any
Interest Period) as may be mutually agreed between the Swingline Lender and the
Borrower.
          “Syndication Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

25



--------------------------------------------------------------------------------



 



          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Tag Along Rights” shall mean tag along, co-sale or other similar
contractual rights that allow a holder of a Security to join in a proposed sale
of Securities by another Person and sell all or any portion of the Securities
held by such holder.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Treasury Credit Agreement” shall have the meaning set forth in the
recitals to this Agreement.
          “Treasury Lenders” shall have the meaning set forth in the recitals to
this Agreement.
          “Treasury Revolving Commitment” shall mean, with respect to each
Treasury Lender, the obligation of such Treasury Lender to make Treasury
Revolving Loans in an aggregate principal amount not exceeding the amount set
forth with respect to such Lender on Schedule II to the Treasury Credit
Agreement, or in the case of a Person becoming a Treasury Lender after the
Closing Date, the amount of the assigned “Treasury Revolving Commitment” as
provided in the assignment and acceptance executed by such Person as an
assignee, as the same may be increased or decreased pursuant to terms hereof.
          “Treasury Revolving Loans” shall have the meaning set forth in the
Treasury Credit Agreement.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “Underwriting Policies” shall mean those investment objectives,
policies and restrictions that are set forth in the Borrower’s 2006 annual
report on Form 10K filed with the Securities and Exchange Commission, subject to
other modifications or supplements as may be adopted by the Borrower from time
to time and reflected in filings with the Securities and Exchange Commission
that do not result in a materially adverse change from those set forth in such
2006 annual report.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
as in effect from time to time in the State of New York.
          “Unsecured Bank Loan” shall mean a Bank Loan that is not secured by a
lien or security interest.

26



--------------------------------------------------------------------------------



 



          “U.S. Government Securities” shall mean securities that are direct
obligations of, and obligations the timely payment of principal and interest on
which is fully guaranteed by, the United States or any agency or instrumentality
of the United Stats the obligations of which are backed by the full faith and
credit of the United States and in the form of conventional bills, bonds and
notes.
          “Value” means, with respect to any Portfolio Investment, the lower of
the most recent internal fair market value as determined pursuant to
Section 5.12(a)(ii)(C) and the most recent external fair market value as
determined pursuant to Section 5.12(a)(ii)(A) and (B).
          “Warrant” shall mean any rights, options or warrants to subscribe for
or purchase or otherwise acquire common stock or convertible securities, whether
or not the right to exercise such rights, options or warrants is immediately
exercisable or is conditioned upon the passage of time, the occurrence or
non-occurrence of some other event, or both.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g. a “Revolving Loan” or “Revolving Borrowing”), by Type (e.g. a “Eurodollar
Loan”, “Base Rate Loan”, “Eurodollar Borrowing” or “Base Rate Borrowing”) or by
Class and Type (e.g. a “Revolving Eurodollar Loan” or “Revolving Eurodollar
Borrowing”).
          Section 1.3. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.
          Section 1.4. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or

27



--------------------------------------------------------------------------------



 



other document herein shall be construed as referring to such agreement,
instrument or other document as it was originally executed or as it may from
time to time be amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement and (v) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1. General Description of Facilities. Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Commitment) to make Loans to
the Borrower in accordance with Section 2.2 and Section 2.3, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.20,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Loans and outstanding LC Exposure exceed at any time
the Aggregate Commitment Amount from time to time in effect.
          Section 2.2. Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Borrowing Limit. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.
          Section 2.3. Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) on the date of each Base
Rate Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Class of such Loan comprising such Borrowing; (iv) the
Type of such Loan comprising such Borrowing and (v) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each

28



--------------------------------------------------------------------------------



 



Borrowing shall consist entirely of Base Rate Loans or Eurodollar Loans, as the
Borrower may request. The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $1,000,000 or a larger multiple of $250,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $250,000 or a larger multiple of $100,000; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.20(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six. Promptly following the receipt of a Notice
of Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) Borrowing Availability; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Moreover, the Swingline Loan outstanding to Borrower
shall not exceed at any time the Borrowing Base less the Revolving Loans
outstanding to Borrowers. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. (New York time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. (New York time) on the requested
date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.

29



--------------------------------------------------------------------------------



 



          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
          Section 2.5. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. (New York time) for Eurodollar Borrowings and 2:00 p.m. (New
York time) for Base Rate Borrowings to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender (i) for Eurodollar Borrowings, prior to 5:00 p.m. (New York time) one
(1) Business Day prior to

30



--------------------------------------------------------------------------------



 



the date of such Eurodollar Borrowing in which such Lender is to participate,
and (ii) for Base Rate Borrowings, promptly and in no event later than 2:00 p.m.
(New York time) on the day of such Base Rate Borrowing in which such Lender is
to participate that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.
          (c) All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
          Section 2.6. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.
          (b) To make an election pursuant to this Section 2.6, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6(b) (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting

31



--------------------------------------------------------------------------------



 



Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          Section 2.7. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Commitment Termination
Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Commitments in
part or terminate the Commitments in whole; provided, that any partial reduction
shall apply to reduce proportionately and permanently the Commitment of each
Lender, any partial reduction pursuant to this Section 2.7 shall be in an amount
of at least $1,000,000 and any larger multiple of $250,000, and no such
reduction shall be permitted which would reduce the Revolving Commitments to an
amount less than the outstanding Credit Exposures of all Lenders. Any such
reduction in the Revolving Commitments below the sum of the principal amount of
the Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
          Section 2.8. Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

32



--------------------------------------------------------------------------------



 



          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and
(ii) the Revolving Commitment Termination Date.
          Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.
          Section 2.10. Prepayments
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, without premium or penalty,
by giving irrevocable written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent no later than (i) in the case of prepayment
of any Eurodollar Borrowing, 2:00 p.m. (New York time) not less than three
(3) Business Days prior to any such prepayment, or (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. on the same day of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.11(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type pursuant to Section 2.2 or in the case
of a Swingline Loan pursuant to Section 2.4.

33



--------------------------------------------------------------------------------



 



Each prepayment of a Borrowing shall be applied ratably to the Loans comprising
such Borrowing.
          (b) If at any time the Credit Exposure of all Lenders exceeds the
Aggregate Commitment Amount, as reduced pursuant to Section 2.7 or otherwise,
the Borrower shall immediately repay Swingline Loans and Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.17. Each prepayment shall
be applied first to the Swingline Loans to the full extent thereof, second to
the Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans
to the full extent thereof. If after giving effect to prepayment of all Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Commitment
Amount, the Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Issuing Bank
and the Lenders, an amount in cash equal to such excess plus any accrued and
unpaid fees thereon to be held as collateral for the LC Exposure. Such account
shall be administered in accordance with Section 2.20(g) hereof.
          (c) In the event that at any time any Borrowing Base Deficiency shall
exist, the Borrower shall prepay the Loans (or provide cash collateral for
Letters of Credit as contemplated by Section 2.20(g)) in such amounts as shall
be necessary so that such Borrowing Base Deficiency is immediately cured.
          (d) In the event that at any time the Borrower or any of its
Subsidiaries shall change or modify in any material respect the Underwriting
Policies without the consent of the Required Lenders, the Borrower shall prepay
the Loans then outstanding in full, together with accrued interest thereon and
all fees and other Obligations of the Borrower accrued hereunder.
          Section 2.11. Interest on Loans.
          (a) The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.
     (b) The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.
     (c) While an Event of Default exists or after acceleration, at the option
of the Required Lenders, the Borrower shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period

34



--------------------------------------------------------------------------------



 



applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Commitment Termination Date. Interest on
each Swingline Loan shall be payable on the maturity date of such Loan, which
shall be the last day of the Interest Period applicable thereto and on the
Commitment Termination Date. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
          Section 2.12. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum on the daily amount of the unused Commitment of such Lender
during the Availability Period. For purposes of computing commitment fees with
respect to the Commitments, the Commitment of each Lender shall be deemed used
to the extent of the outstanding Loans and LC Exposure, but not Swingline
Exposure, of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for LIBOR Loans then in effect on the average
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Commitment Termination Date) and (ii) to the Issuing Bank
for its own account an issuance fee equal to 0.125% of the aggregate stated
amount of such Letter of Credit with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to Section 2.11(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.
          (d) On the Closing Date, the Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

35



--------------------------------------------------------------------------------



 



          (e) Accrued fees (other than the fees referenced in paragraphs (c) and
(d)) shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2007 and on the Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Commitment Termination Date shall be payable on demand.
          Section 2.13. Computation of Interest and Fees.
          All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
          Section 2.14. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, then such
Borrowing shall be made as a Base Rate Borrowing.
          Section 2.15. Illegality. If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any Eurodollar Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar

36



--------------------------------------------------------------------------------



 



Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
          Section 2.16. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will

37



--------------------------------------------------------------------------------



 



compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within five (5) Business Days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.
          Section 2.17. Funding Indemnity. In the event of (a) the payment of
any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion or continuation of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.17 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.
          Section 2.18. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

38



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under Section 2.18) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that Section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the

39



--------------------------------------------------------------------------------



 



Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
each such Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Borrower and the Administrative Agent
at any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose).
          Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon (New York time), on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and

40



--------------------------------------------------------------------------------



 



Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to 2.19(d) or (e), 2.18(d) or 10.3(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
          Section 2.20. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.20(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$250,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure would exceed the
Aggregate Commitment Amount. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in

41



--------------------------------------------------------------------------------



 



such Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.20(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 2:00 p.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Loans, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting the
Lenders to make a Base Rate Borrowing

42



--------------------------------------------------------------------------------



 



on the date on which such drawing is honored in an exact amount due to the
Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.5. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) of this Section 2.20 on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.11(c).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 102% of the LC

43



--------------------------------------------------------------------------------



 



Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Section 8.1. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

44



--------------------------------------------------------------------------------



 



     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.20,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practices for Documentary Credits” (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.

45



--------------------------------------------------------------------------------



 



     Section 2.21. Increase of Commitments; Additional Lenders.
          (a) So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, the Borrower may, upon at least
30 days’ written notice to the Administrative Agent (who shall promptly provide
a copy of such notice to each Lender), propose to increase the Aggregate
Commitments to an amount not to exceed $250,000,000 (the amount of any such
increase, the “Additional Commitment Amount”). Each Lender shall have the right
for a period of 15 days following receipt of such notice, to elect by written
notice to the Borrower and the Administrative Agent to increase its Revolving
Commitment by a principal amount equal to its Pro Rata Share of the Additional
Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Revolving Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender.
          (b) If any Lender shall not elect to increase its Revolving Commitment
pursuant to subsection (a) of this Section 2.21, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any new bank or financial institution
must be acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
          (c) An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.21 shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Revolving Notes evidencing such increase in the Revolving Commitments, and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent may reasonably request.
          (d) Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
supplement or joinder and Schedule I shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.
          (e) Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.21 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding,

46



--------------------------------------------------------------------------------



 



the Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.
          Section 2.22. Mitigation of Obligations. If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
          Section 2.23. Replacement of Lenders. If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.18, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
          Section 3.1. Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue

47



--------------------------------------------------------------------------------



 



any Letter of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2). The Administrative Agent and the Borrower shall execute a
notice confirming the satisfaction of such conditions and the occurrence of the
Closing Date.
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.
          (b) The Administrative Agent shall have completed and be satisfied
with all due diligence with respect to the Borrower and its Subsidiaries,
including but not limited to review of the Underwriting Policies, risk
management procedures, accounting policies, systems integrity, compliance,
management and organizational structure, and the loan and investment portfolio
of the Borrower and its Subsidiaries;
          (c) The Administrative Agent (or its counsel) shall have received the
following:
     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
     (ii) duly executed Revolving Credit Notes payable to such Lender and the
Swingline Note payable to the Swingline Lender;
     (iii) duly executed originals of each Control Agreement with respect to all
Collateral Accounts, Clearing Accounts, deposit accounts, securities, securities
entitlements, other financial assets held with any financial institution other
than Administrative Agent or its affiliates (other than the Approved Brokerage
Accounts);
     (iv) the duly executed Security Agreement, together with (A) UCC financing
statements and other applicable documents under the laws of the jurisdictions
with respect to the perfection of the Liens granted under the Security
Agreement, as requested by the Administrative Agent in order to perfect such
Liens, (B) copies of favorable UCC, tax, judgment and fixture lien search
reports in all necessary or appropriate jurisdictions and under all legal and
trade names of the Borrower and the Subsidiary Guarantors requested by the
Lenders, indicating that there are no prior Liens on any of the Collateral other
than Permitted Encumbrances, and (C) a Perfection Certificate duly completed and
executed by the Borrower;
     (v) the Subsidiary Guaranty Agreement duly executed by each Subsidiary;
     (vi) copies of duly executed payoff letters, if any, in form and substance
satisfactory to Administrative Agent, together with (a) UCC-3 or other
appropriate

48



--------------------------------------------------------------------------------



 



termination statements, in form and substance satisfactory to Administrative
Agent, releasing all Liens (other than Permitted Encumbrances) upon any of the
personal property of the Borrower and its Subsidiaries, (b) cancellations and
releases, in form and substance satisfactory to the Administrative Agent,
releasing all Liens (other than Permitted Encumbrances) upon any of the real
property of the Borrower and its Subsidiaries, and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to evidence the payoff of Indebtedness owed by the Borrower and its
Subsidiaries;
     (vii) a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(vii), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
     (viii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
     (ix) a favorable written opinion of Paul, Hastings, Janofsky & Walker,
counsel to the Loan Parties, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
     (x) a certificate in the form of Exhibit 3.1(c)(x), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
     (xi) a duly executed Notice of Borrowing;
     (xii) a duly executed Federal Reserve Form U-1, executed by the Borrower
and the Administrative Agent on behalf of each Lender;
     (xiii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
     (xiv) a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of February 28, 2007;

49



--------------------------------------------------------------------------------



 



     (xv) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
     (xvi) copies of (A) the internally prepared quarterly financial statements
of Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on February 28, 2007, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Year ending
November 30, 2006;
     (xvii) a duly completed and executed Borrowing Base Certificate as of two
days prior to the Closing Date;
     (xviii) certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party is a party or by which any of
its assets are bound;
     (xix) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as additional
insured;
     (xx) duly executed Intercreditor Agreement; and
     (xxi) duly executed copy of the Treasury Credit Agreement and the documents
executed in connection therewith.
          Section 3.2. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto;
          (c) the Borrower shall have delivered the required Notice of
Borrowing;

50



--------------------------------------------------------------------------------



 



          (d) the Borrower shall have delivered a duly executed update or
amendment to the Federal Reserve Form U-1 delivered on the Closing Date,
executed by the Borrower and the Administrative Agent on behalf of each Lender;
and
          (e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b), (c) and (d) of this Section 3.2.
          Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
          Section 4.1. Existence; Power. The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
          Section 4.2. Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
          Section 4.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or

51



--------------------------------------------------------------------------------



 



made and are in full force and effect, (b) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
(if any) created under the Loan Documents.
          Section 4.4. Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of November 30, 2006 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by PricewaterhouseCoopers LLP and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of February 28, 2007, and
the related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer. Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
November 30, 2006, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.
          Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
          (b) Except for the matters set forth on Schedule 4.5, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          Section 4.6. Compliance with Laws and Agreements. The Borrower and
each Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority applicable to each
of them and (b) all indentures, agreements or other instruments binding upon it
or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) registered or required to be registered as an
“investment company”, as such

52



--------------------------------------------------------------------------------



 



term is defined in the Investment Company Act, or (b) subject to any regulatory
scheme limiting its or their ability to incur debt or requiring any approval or
consent from or registration or filing with, any Governmental Authority in
connection therewith, except that the Borrower is an “investment company” that
has elected to be regulated as a “business development company” as defined in
Section 2(a)(46) of the Investment Company Act and the Borrower and its
Subsidiaries are subject to regulation under the Investment Company Act as a
“business development company” and as controlled subsidiaries thereof,
respectively, including under Section 18, as modified by Section 61, of the
Investment Company Act.
          Section 4.8. Taxes. The Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower or any Subsidiary could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.
          Section 4.9. Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for any purpose
that violates the provisions of Regulation U of the Board of Governors of the
Federal Reserve System. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock”.
          Section 4.10. Underwriting Policies. The Borrower and its Subsidiaries
is in compliance with all Underwriting Policies except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
          Section 4.11. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
          Section 4.12. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of

53



--------------------------------------------------------------------------------



 



the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are material to the business or operations of the Borrower and its
Subsidiaries are valid and subsisting and are in full force.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
          Section 4.13. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
          Section 4.14. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
          Section 4.15. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Guarantor, in each case as of the Closing Date.
          Section 4.16. Insolvency. After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
neither the Borrower nor

54



--------------------------------------------------------------------------------



 



its Subsidiaries will be “insolvent,” within the meaning of such term as defined
in § 101 of Title 11 of the United States Code, as amended from time to time, or
be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
          Section 4.17. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
          Section 4.18. Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 5.1. Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its

55



--------------------------------------------------------------------------------



 



Subsidiaries for such Fiscal Year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided, that to the extent that any
Special Purpose Subsidiary has entered into a financing transaction,
securitization or other monetization transaction and is treated as a
consolidated entity and reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, concurrently with the delivery of the financial
statements referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary as
of the end of such Fiscal Year and the related statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of
such Special Purpose Subsidiary for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of Borrower’s previous Fiscal Year, all certified
by the chief financial officer or treasurer of the Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;
provided, that to the extent that any Special Purpose Subsidiary has entered
into a financing transaction, securitization or other monetization transaction
and is treated as a consolidated entity and reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, concurrently with the
delivery of the financial statements referred to in this paragraph (b), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Special Purpose Subsidiary as of the end of such Fiscal Quarter and the related
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of such Special Purpose Subsidiary for such Fiscal Quarter,
setting forth in each case in comparative form the figures for the previous
Fiscal Quarter;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal financial officer of the Borrower;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
          (e) as soon as available and in any event not later than the tenth day
of each calendar month, a Borrowing Base Certificate as of the last day of the
preceding month, and as soon as available, a monthly brokerage statement for
each securities or deposit account held by Borrower or any Subsidiary;

56



--------------------------------------------------------------------------------



 



          (f) promptly but no later than five Business Days after the Borrower
shall at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at that date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and the amount
of the Borrowing Base Deficiency as of the date which is two Business Days prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;
          (g) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, beginning with the Fiscal Quarter
ended August 31, 2007, a valuation report of the Borrower’s and its
Subsidiaries’ loan and securities portfolio, conducted by an Approved Third
Party Appraiser;
          (h) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (i) promptly following any request therefor, such other information
regarding the results of operations, business affairs, financial condition and
loan and securities portfolio of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request.
          Section 5.2. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

57



--------------------------------------------------------------------------------



 



          (e) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries; and
          (f) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section 5.2 shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          Section 5.3. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.
          Section 5.4. Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          Section 5.5. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
          Section 5.6. Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
          Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent, or any Lender, to visit and inspect its properties, to
conduct audits of the Collateral, to examine its books and records and to make
copies and take extracts therefrom, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request

58



--------------------------------------------------------------------------------



 



after reasonable prior notice to the Borrower; provided, however, if a Default
or an Event of Default has occurred and is continuing, no prior notice shall be
required. All reasonable expenses incurred by the Administrative Agent and, at
any time after the occurrence and during the continuance of a Default or an
Event of Default, any Lenders in connection with any such visit, inspection,
audit, examination and discussions shall be borne by the Borrower; provided,
however, so long as no Default or Event of Default has occurred and is
continuing, Borrower shall not be required to pay such expenses for any visits
and inspections that exceed two visits or inspections per Fiscal Year.
          Section 5.8. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, and (c) at all
times shall name the Administrative Agent as additional insured on all liability
policies of the Borrower and its Subsidiaries.
          Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will
use the proceeds of all Revolving Loans for investments in loan portfolios and
other similar investments permitted under the Internal Revenue Code and to
finance working capital needs. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X. All Letters of Credit will be used for general corporate
purposes.
          Section 5.10. Maintenance of RIC Status and Business Development
Company. The Borrower will maintain its status as a RIC under the Code and as a
“business development company” under the Investment Company Act.
          Section 5.11. Additional Subsidiaries; Additional Collateral. In the
event that any Person becomes a Subsidiary of Borrower after the date hereof
(other than a Special Purpose Subsidiary), Borrower will promptly notify
Administrative Agent of that fact and cause such Subsidiary to execute and
deliver to Administrative Agent a counterpart of the Subsidiary Guarantee
Agreement and Security Agreement and to take all such further actions and
execute all such further documents and instruments (including similar documents
applicable to such Subsidiary required under Section 3.1) as may be necessary
or, in the opinion of Administrative Agent, desirable to create in favor of
Administrative Agent, for the benefit of Lenders, a valid and perfected first
priority lien on all of the personal property assets of such Subsidiary
described in the applicable forms of Security Documents. In addition, Borrower
shall, or shall cause the Subsidiary that owns the Capital Stock of such Person,
to execute and deliver to Administrative Agent a pledge agreement pledging the
Capital Stock of such Person to the Administrative Agent and to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank), all in form and substance satisfactory to the Administrative Agent in
its sole discretion.

59



--------------------------------------------------------------------------------



 



     Section 5.12. Portfolio Valuation and Diversifications, Etc.
          (a) Portfolio Valuation Etc.
          (i) Settlement Date Basis. For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis, provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.
          (ii) Determination of Values. The Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investment as follows:
     (A) Quoted Investments—External Review. With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available, the Borrower shall, not less frequently than once each calendar week,
determine the market value of such Portfolio Investments which shall, in each
case, be determined in accordance with one of the following methodologies (as
selected by the Borrower):
     (w) in the case of public and 144A securities, the average of the mean
prices as determined by two Approved Dealers selected by the Borrower and
approved by the Administrative Agent in its sole discretion,
     (x) in the case of bank loans, the mean price as determined by one Approved
Dealer selected by the Borrower and approved by the Administrative Agent in its
sole discretion,
     (y) in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and
     (z) in the case of any other Portfolio Investment, the fair market value
thereof as determined by an Approved Pricing Service; and
     (B) Unquoted Investments—External Review. With respect to Portfolio
Investments for which market quotations are not readily available, the Borrower
shall request an Approved Third Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of such Portfolio
Investments, as at the last day of each Fiscal Quarter, provided that
     (x) the Value of any such Portfolio Investment (i.e. a Portfolio Investment
for which market quotations are not readily available) acquired during a Fiscal
Quarter shall be deemed to be equal to the cost of such Portfolio Investment
until such time as the fair market value of such Portfolio Investment is
determined in accordance with the foregoing provisions of this sub-clause (B) as
at the last day of such Fiscal Quarter and
     (y) notwithstanding the foregoing, the Board of Directors of the Borrower
may, without the assistance of an Approved Third Party

60



--------------------------------------------------------------------------------



 



Appraiser, determine the fair market value of Portfolio Investments so long as
the aggregate Value thereof so determined does not at any time exceed 10% of the
aggregate Borrowing Base, except that the fair market value of any Portfolio
Investment that has been determined without the assistance of an Approved Third
Party Appraiser as at the last day of any Fiscal Quarter shall be deemed to be
zero as at the last day of the immediately succeeding Fiscal Quarter (but
effective upon the date upon which the Borrowing Base Certificate for such last
day is required to be delivered hereunder) if an Approved Third Party Appraiser
has not assisted the Board of Directors of the Borrower in determining the fair
market value of such Portfolio Investments, as at such date.
     (C) Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that adversely affect the
value of the Portfolio Investments. If the value of any Portfolio Investment as
most recently determined by the Borrower pursuant to this Section 5.12(a)(ii)(C)
is lower than the value of such Portfolio Investment as most recently determined
pursuant to Section 5.12(a)(ii)(A) and (B), such lower value shall be deemed to
be the “Value” of such Portfolio Investment for purposes hereof, provided that
the Value of any Portfolio Investment of the Borrower and its Subsidiaries shall
be increased by the net unrealized gain as at the date such Value is determined
of any Hedging Transaction entered into to hedge risks associated with such
Portfolio Investment and reduced by the net unrealized loss as at such date of
any such Hedging Transaction (such net unrealized gain or net unrealized loss,
on any date, to be equal to the aggregate amount receivable or payable under the
related Hedging Transaction if the same were terminated on such date).
          (b) Failure to Determine Values. If the Borrower shall fail to
determine the value of any Portfolio Investment as at any date pursuant to the
requirements of sub-clauses (A), (B) or (C) of Section 5.12(a), then the “Value”
of such Portfolio Investment as at such date shall be deemed to be zero.
          (c) Investment Company Diversification Requirements. The Borrower
will, and will cause its Subsidiaries at all times to (i) comply in all material
respects with the portfolio diversification and similar requirements set forth
in the Investment Company Act applicable to business development companies and
(ii) subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RIC’s.
          Section 5.13. Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the Advance Rates of the Value of each Portfolio
Investment, provided that:
          (a) the Advance Rate applicable to that portion of the aggregate Value
of the Portfolio Investments of all issuers in a consolidated group of
corporations or other entities, determined in accordance with GAAP, that exceeds
10% and is less than or equal to 20% of

61



--------------------------------------------------------------------------------



 



Shareholders’ Equity of the Borrower (which, for purposes of this calculation
shall exclude the aggregate amount of investments in, and advances to, Special
Purpose Subsidiaries) as of the end of the most recent Fiscal Quarter for which
financial statements have been provided pursuant to Section 5.1 shall be reduced
by 50%;
          (b) the Advance Rate applicable to that portion of the aggregate Value
of the Portfolio Investments of all issuers in a consolidated group of
corporations or other entities, determined in accordance with GAAP, that exceeds
20% of Shareholders’ Equity of the Borrower (which, for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Special Purpose Subsidiaries) as of the end of the most recent Fiscal
Quarter for which financial statements have been provided pursuant to
Section 5.1 shall be 0%;
          (c) the portion of the Borrowing Base attributable to the aggregate
amount of unquoted Performing MLP Units (and associated MLP Warrants directly
linked to such units (the “MLP Warrants”)), unquoted or private Performing
Common Equity, MLP Subordinated Units, Performing Non-Cash Pay Bank Loans,
Non-Performing Bank Loans, Non-Performing High Yield Securities, Non-Performing
Mezzanine Investments, and Warrants (other than the MLP Warrants) shall not
exceed 35% of the total Borrowing Base, and the Borrowing Base shall be reduced
to the extent such portion exceeds 35% of the total Borrowing Base; provided,
that, in no event shall the portion of the Borrowing Base attributable to the
aggregate amount of unquoted or private Performing Common Equity, MLP
Subordinated Units, Performing Non-Cash Pay Bank Loans, Non-Performing Bank
Loans, Non-Performing High Yield Securities, Non-Performing Mezzanine
Investments, and Warrants (other than the MLP Warrants) exceed 20% of the total
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 20% of the total Borrowing Base; provided,
further, in no event shall the portion of the Borrowing Base attributable to the
aggregate amount of Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, and Warrants (other than the
MLP Warrants) exceed 10% of the total Borrowing Base, and the Borrowing Base
shall be reduced to the extent such portion exceeds 10% of the total Borrowing
Base;
          (d) no Portfolio Investment may be included in the Borrowing Base
until such time as such Portfolio Investment has been Delivered (as defined in
the Guarantee and Security Agreement) to the Administrative Agent, and then only
for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and is subject to a first priority security interest in
favor of the Administrative Agent;
          (e) the Advance Rate applicable to that portion of the aggregate Value
of the Portfolio Investments subject to Lock-up Agreements that have a Lock-up
Term equal to or less than ninety (90) days from the date of determination shall
be reduced by 10%;
          (f) the Advance Rate applicable to that portion of the aggregate Value
of the Portfolio Investments subject to Lock-up Agreements that have a Lock-up
Term of more than ninety (90) days but less than or equal to one-hundred eighty
(180) days from the date of determination shall be reduced by 20%;

62



--------------------------------------------------------------------------------



 



          (g) no Portfolio Investment may be included in the Borrowing Base if
the agreements evidencing such Portfolio Investment are subject to Lock-up
Agreements that have a Lock-up Term of more than one-hundred eighty (180) days
from the date of determination;
          (h) the Advance Rate applicable to that portion of the aggregate Value
of the Portfolio Investments that are subject to a Right of First Offer that is
for an Offer Period of more than forty-five (45) days but less than or equal to
ninety (90) days shall be reduced by 10%;
          (i) no Portfolio Investment may be included in the Borrowing Base if
the agreements evidencing such Portfolio Investment contain a Right of First
Offer that is for an Offer Period of more than ninety (90) days;
          (j) no reduction shall be made to the Advance Rate applicable to that
portion of the Value of any Portfolio Investment subject to a Lock-up Agreement,
a Right of First Offer or Tag Along Rights, if the agreements evidencing such
Portfolio Investment provide that such Lock-up Agreement, Right of First Offer
or Tag Along Rights, as applicable, expires or is of no force or effect upon any
action to sell, transfer or otherwise liquidate, or to market or offer for sale,
or solicit offers to purchase such Portfolio Investments in connection with the
occurrence of an Event of Default; and
          (k) the Advance Rate applicable to that portion of the Value of any
Portfolio Investment that is subject to a Tag Along Right shall be 0%. For these
purposes, the amount that could be restricted from sale is equal to the
percentage of the total Securities of the Borrower that would not be sold in
such sale of Securities if all other parties to such Tag Along Rights elected to
participate in such sale of Securities.
     The Borrower shall from time to time deliver a Borrowing Base Certificate
to the Administrative Agent and each Lender as provided in
Sections 3.1(c)(xvii), 5.1(e), 5.1(f), 7.4(c) and 7.4(e).
          Section 5.14. Compliance with Underwriting Policies. The Borrower
shall, and shall cause its Subsidiaries, to comply at all times with its
Underwriting Policies.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 6.1. Minimum Asset Coverage Ratio. The Borrower shall maintain
at all times an Asset Coverage Ratio of at least 2.50:1.0.
          Section 6.2. Minimum Liquidity. The Borrower will not permit the
aggregate Value of the Portfolio Investments that can be converted to Cash in
fewer than 10 Business Days without more than a 5% change in price to be less
than 10% of the Covered Debt Amount during

63



--------------------------------------------------------------------------------



 



any period when Adjusted Covered Debt Amount is greater than 90% of the Adjusted
Borrowing Base.
          Section 6.3. Minimum Consolidated Shareholders Equity. The Borrower
will not permit Shareholder’s Equity at the last day of any Fiscal Quarter of
the Borrower to be less than the greater of (i) 40% of the total assets of the
Borrower and its Subsidiaries as at the last day of such Fiscal Quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP) and (ii) $100,000,000 plus 25% of the net proceeds of the sale of Equity
Interests by the Borrower and its Subsidiaries after the Closing Date.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
          Section 7.1. Indebtedness and Preferred Equity. The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary;
          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary
Guarantor and by any Subsidiary of Indebtedness of the Borrower;
          (e) Indebtedness in respect of Hedging Obligations not prohibited by
Section 7.9;
          (f) other unsecured Indebtedness in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding;
          (g) Indebtedness incurred by any Special Purpose Subsidiary that is
non-recourse to the Loan Parties;
          (h) Indebtedness arising in connection with the accrual of any fees
and expenses required to be paid under the Investment Advisory Agreement;
          (i) Indebtedness created pursuant to the Treasury Credit Agreement.

64



--------------------------------------------------------------------------------



 



Borrower will not, and will not permit any Subsidiary Guarantor to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary Guarantor at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interests
described in this paragraph, on or prior to, in the case of clause (i), (ii) or
(iii), the first anniversary of the Commitment Termination Date.
          Section 7.2. Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
          (a) Liens securing the Obligations; provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.19 of this Agreement;
          (b) Permitted Encumbrances;
          (c) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (d) rights of set off, rights over a margin call account, any form of
cash collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations; and
          (e) Liens securing the obligations under the security documents
securing the Treasury Credit Agreement as in effect on the Closing Date.
          Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary
Guarantor to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Guarantor, the
Subsidiary Guarantor shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Guarantor, and (iv) any Subsidiary
(other than a Subsidiary Guarantor) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower, and is not materially disadvantageous to the Lenders;
provided, that any such merger involving a Person that is not a

65



--------------------------------------------------------------------------------



 



wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto. The Special Purpose Subsidiaries will not engage in any
business other than to hold such assets and conduct such business as is
consistent with its purpose and businesses reasonably related thereto
          Section 7.4. Restricted Payments.
          The Borrower will not, nor will it permit any of its Subsidiaries to,
declare to make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that the Borrower may declare and pay:
          (a) dividends with respect to the capital stock of the Borrower
payable solely in additional shares of the Borrower’s common stock;
          (b) dividends and distributions in either case in cash or other
property (excluding for this purpose the Borrower’s common stock) in any taxable
year of the Borrower in amounts not to exceed the amount that is estimated in
good faith by the Borrower to be required to (i) reduce to zero for such taxable
year or for the previous taxable year, its investment company taxable income
(within the meaning of section 852(b)(2) of the Code), and reduce to zero the
tax imposed by section 852(b)(3) of the Code, and (ii) avoid federal excise
taxes for such taxable year imposed by section 4982 of the Code;
          (c) dividends and distributions in respect of Distributable Cash Flow
for the prior Fiscal Quarter and for the three Fiscal Quarters immediately
preceding such prior Fiscal Quarter that has not been previously distributed in
addition to the dividends and distributions permitted under the foregoing
clauses (a) and (b), so long as (i) on the date of such Restricted Payment and
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (ii) such dividends and distributions are made in accordance
with a written policy approved by the Board of Directors of the Borrower,
(iii) five (5) Business Days prior to such dividend or distribution, the
Borrower delivers to the Administrative Agent and each Lender a Distributable
Cash Flow Certificate demonstrating the basis for the Borrower’s calculation of
Distributable Cash Flow for such period; and (iv) on the date of such dividend
or distribution the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating that no
Borrowing Base Deficiency exists after giving effect to such dividend or
distribution. For purposes of preparing such Borrowing Base Certificate, (A) the
Value of Portfolio Investments for which market quotations are readily available
shall be the most recent quotation available for such Portfolio Investment and
(B) the Value of Portfolio Investments for which market quotations are not
readily available shall be the Value set forth in the Borrowing Base Certificate
most recently delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.1(e), provided that the Borrower shall reduce the
Value of any Portfolio Investment referred to in this sub-clause (B) to the
extent necessary to take into account any events of which the Borrower has
knowledge that adversely affect the Value of such Portfolio Investment;

66



--------------------------------------------------------------------------------



 



          (d) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a), (b) and
(c), so long as on the date of such Restricted Payment and after giving effect
thereto:
     (i) no Default or Event of Default shall have occurred and be continuing;
and
     (ii) the aggregate amount of Restricted Payments made during any taxable
year of the Borrower after the date hereof under this clause (c) shall not
exceed the sum of (x) an amount equal to 10% of the taxable income of the
Borrower for such taxable year determined under section 852(b)(2) of the Code,
but without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the
amount, if any, by which dividends and distributions made during such taxable
year pursuant to the foregoing clause (b) (whether in respect of such taxable
year or the previous taxable year) based upon the Borrower’s estimate of taxable
income exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.
          (e) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default or Event of Default
shall have occurred and be continuing and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment. For purposes
of preparing such Borrowing Base Certificate, (A) the Value of Portfolio
Investments for which market quotations are readily available shall be the most
recent quotation available for such Portfolio Investment and (B) the Value of
Portfolio Investments for which market quotations are not readily available
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 5.1(e), provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the Value of such Portfolio Investment.
     Nothing herein shall be deemed to prohibit the payment of Restricted
Payments by any Subsidiary of the Borrower to the Borrower or to any other
Subsidiary Guarantor.
          Section 7.5. Sale of Assets. The Borrower will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock to any Person other than the Borrower
or another Subsidiary Guarantor (or to qualify directors if required by
applicable law), except (a) the sale or other disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
disposed of in the ordinary course of business; (b) the sale of inventory,
Portfolio Investments, or other investments in the ordinary course of business;
and (c) any sale or other disposition if, after giving effect thereto, the
Borrower shall be in compliance on a pro forma basis after giving effect to such
sale, with the covenants contained in Article 6, in each case recomputed as at
the last day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been provided for under Section 5.1.

67



--------------------------------------------------------------------------------



 



          Section 7.6. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Guarantor not
involving any other Affiliates, (c) transactions and transfers provided in the
Investment Advisory Agreement, and the Fee Waiver Agreement,(d) reasonable and
customary fees and expenses paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries that are disclosed
in the quarterly filings of Borrower, (e) Restricted Payments permitted by
Section 7.4, (f) transactions in connection with the provision of managerial
assistance to affiliated Portfolio Investments, including fees or other
compensation payable in connection therewith, (g) co-investments with other
advisory clients of Borrower’s investment adviser or its Affiliate, brokerage
transactions with Affiliated broker-dealers, or other transactions with
Affiliates, in each case as permitted by applicable provisions of the Investment
Company Act and the rules promulgated thereunder, and (h) any investment in any
Affiliated Portfolio Investment or an investment transaction that results in the
creation of an Affiliate.
          Section 7.7. Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document; (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder; (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness; (iv) clause (a) shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof;
(v) the foregoing shall not apply to restrictions or conditions imposed by the
Treasury Credit Agreement; (vi) clause (b) shall not apply to any agreements
containing provisions (other than any Right of First Offer or Tag Along Rights)
applicable to a Portfolio Investment that prohibit, restrict or impose any
condition upon the ability of the Borrower or any other Subsidiary to transfer
any of its property or assets (each a “Lock-up Agreement”); and (v) clause
(b) shall not apply to any agreements that contain a Right of First Offer or Tag
Along Rights applicable to a Portfolio Investment.
          Section 7.8. Sale and Leaseback Transactions. The Borrower will not,
and will not permit any Subsidiary Guarantor to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other

68



--------------------------------------------------------------------------------



 



property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.
          Section 7.9. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities, or (ii) with
any counterparty who is or is anticipated to become, at the time that the
Hedging Transaction is entered into, a borrower from a Loan Party or the issuer
of a debt or equity interest to a Loan Party, which Hedging Transaction is
entered into to hedge or mitigate risks to which such counterparty and its
affiliates are exposed in the conduct of their businesses or the management of
their liabilities, or (iii) to hedge or mitigate risks to which a Loan Party is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Loan Parties shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii). Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
          Section 7.10. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the fiscal year of the Borrower or of any Subsidiary Guarantor, except to
change the fiscal year of a Subsidiary Guarantor to conform its fiscal year to
that of the Borrower.
          Section 7.11. Amendment to Material Documents. Upon the occurrence and
during the continuation of an Event of Default, the Borrower will not, and will
not permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of the Investment Advisory Agreement if
the effect of such amendment, modification or waiver is to increase the amount
of fees or other amounts payable by the Borrower or any of its Subsidiaries
under such agreements or alter the payment schedule with respect to such fees or
such other amounts without the prior written consent of the Administrative
Agent.
          Section 7.12. Loans, Etc. The Borrower will not permit at any time the
aggregate amount of all unfunded commitments of the Borrower and its
Subsidiaries to provide loans, advances or Guarantees with respect to the
Portfolio Investments (but excluding any “unapproved capital expenditure amount”
as defined below) to exceed the sum of (i) all cash of the Borrower and its
Subsidiaries held in deposit accounts that are subject to a Control Agreement
granting the Administrative Agent a first priority security interest therein,
excluding the Cash Collateral (as such term is defined in the Treasury Credit
Agreement) plus (ii) the difference between (x) the Revolving Commitment Amount
minus (y) the Revolving Credit

69



--------------------------------------------------------------------------------



 



Exposure. For purposes of this Section 7.12, “unapproved capital expenditure
amount” means the portion of any commitment that (i) may only be used for
capital expenditures (including drilling and completion of wells, the purchase
of assets or other capital expenditures) that are approved by (or consented to
by) the Borrower or such Subsidiary in its sole discretion or words of similar
effect (whether under a specific approval or under a budget that must be
approved) and (ii) exceeds the amount of the capital expenditures that have been
so approved and that, if applicable, will not be paid from cash flow from
operations under the approved budget.
          Section 7.13. Deposit Accounts; Other Accounts. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any agreement or open
any account with any depository, securities intermediary or commodities
intermediary which is not subject to a Control Agreement with respect to such
deposit, securities, commodity or similar account maintained by such Person
(other than (i) any payroll account so long as such payroll account is a zero
balance account, (ii) withholding tax and fiduciary accounts (and other accounts
for the benefit of employees), and (iii) the Approved Brokerage Accounts so long
as the aggregate amount held in such Approved Brokerage Accounts does not exceed
$5,000,000 at any time).
ARTICLE VIII
EVENTS OF DEFAULT
          Section 8.1. Events of Default. If any of the following events (each
an “Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect when made or deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or in Articles VI or VII; or

70



--------------------------------------------------------------------------------



 



          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above or any other Loan Document), and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
          (f) a Borrowing Base Deficiency shall occur and continue unremedied
for a period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.1(f); or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Material Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          (h) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

71



--------------------------------------------------------------------------------



 



          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $1,000,000; or
          (l) any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist;
          (o) the Liens created by the Security Documents shall, at any time,
not be valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Administrative Agent, free and clear of all other Liens (other than
Permitted Encumbrances); or
          (p) any provision of any Security Document shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Guarantor or
the Borrower, as applicable, or any Subsidiary Guarantor or the Borrower shall
so state in writing, any Subsidiary Guarantor or the Borrower shall seek to
terminate any Security Document;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document and
(iv) exercise any other remedies available at law or equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

72



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT
          Section 9.1. Appointment of Administrative Agent. (a) Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties hereunder or
under the other Loan Documents by or through any one or more sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.
          Section 9.2. Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-

73



--------------------------------------------------------------------------------



 



agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
          Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
          Section 9.5. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

74



--------------------------------------------------------------------------------



 



          Section 9.6. The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
          Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          Section 9.8. Authorization to Execute other Loan Documents Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
(a) all Loan Documents other than this Agreement, (b) any release of the
guaranty of a Subsidiary Guarantor to the extent expressly permitted by this
Agreement, and (c) any release of collateral to the extent expressly permitted
by this Agreement.

75



--------------------------------------------------------------------------------



 



          Section 9.9. Documentation Agent; Syndication Agent. Each Lender
hereby designates Citibank, N.A. as Syndication Agent and agrees that the
Syndication Agent shall have no duties or obligations under any Loan Documents
to any Lender or any Loan Party.
          Section 9.10. Approved Third Party Appraiser Release. Each Lender
hereby agrees to deliver to the Approved Third Party Appraiser a release, in
substantially the form attached hereto as Exhibit 9.10, prior to becoming a
Lender hereunder.
ARTICLE X
MISCELLANEOUS
          Section 10.1. Notices.
          (a) Written Notices.
     (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Kayne Anderson Energy Development Company
 
  717 Texas Avenue, Suite 3100
 
  Houston, Texas 77002
 
  Attention: Terry Hart
 
  Telecopy Number: (713) 655-7359
 
   
With a copy to:
  Paul, Hastings, Janofsky & Walker LLP
 
  55 Second Street
 
  San Francisco, California 94105
 
  Attention: Kevin Fisher
 
  Telecopy Number: (415) 856-7100
 
   
To the Administrative Agent:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention: Sean Drinan
 
  Telecopy Number: (404) 827-6514
 
   

76



--------------------------------------------------------------------------------



 



     
With a copy to:
  SunTrust Bank Agency Services
 
  303 Peachtree Street, N. E./25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Doris Folsum
 
  Telecopy Number: (404) 658-4906; and
 
   
 
  King & Spalding LLP
 
  1180 Peachtree Street, NE
 
  Atlanta, Georgia 30309
 
  Attention: W. Todd Holleman
 
  Telecopy Number: (404) 572-5100
 
   
To the Issuing Bank:
  SunTrust Bank
 
  25 Park Place, N. E./Mail Code 3706
 
  Atlanta, Georgia 30303
 
  Attention: John Conley
 
  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N.E./25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Dorris Folsom
 
  Telecopy Number: (404) 658-4906
 
   
To any other Lender:
  the address set forth in the Assignment
 
  and Acceptance executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
     (ii) Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation

77



--------------------------------------------------------------------------------



 



which is at variance with the terms understood by the Administrative Agent and
the Lenders to be contained in any such telephonic or facsimile notice.
     (b) Electronic Communications.
     (i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (ii) Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Administrative Agent shall execute, without further consent or
approval of any Lender, so long as no Default or Event of Default shall have
occurred which is continuing or would result therefrom (i) a release of the
guaranty of a Subsidiary upon the sale or other disposition of such Subsidiary
permitted under the terms of this Agreement or pursuant to any consent or
approval by Required Lenders and (ii) a release of collateral upon the sale or
other disposition of such collateral permitted under the terms of this Agreement
or pursuant to any consent or approval by Required Lenders.
          Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or

78



--------------------------------------------------------------------------------



 



remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release all or substantially all of the
guarantors or limit the liability of any such guarantors under any guaranty
agreement, without the written consent of each Lender; (vii) modify or adjust
the definition of “Borrowing Base” or any defined term used therein, except for
reductions in advance rates, impositions of reserves and reductions in
eligibility standards that the Administrative Agent is permitted to make
pursuant to such definitions, without the consent of the Super-Majority Lenders;
or (viii) release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.

79



--------------------------------------------------------------------------------



 



          Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of any Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

80



--------------------------------------------------------------------------------



 



          (c) The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent the Issuing Bank, or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
          Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

81



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
          (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a

82



--------------------------------------------------------------------------------



 



processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) Approved Third Party Appraiser Release. The successor or assignee to
any assignment, if such successor or assignee is not a Lender, shall execute and
deliver to the Approved Third Party Appraiser a release in substantially the
form of Exhibit 9.10 hereto.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Company’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

83



--------------------------------------------------------------------------------



 



          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and the Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.19(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.

84



--------------------------------------------------------------------------------



 



          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          Section 10.5. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any state court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
          Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

85



--------------------------------------------------------------------------------



 



ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.
          Section 10.7. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.
          Section 10.8. Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.
          Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18, and 10.3 and
Article IX shall survive and remain in full force and

86



--------------------------------------------------------------------------------



 



effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.
          Section 10.10. Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
          Section 10.12. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

87



--------------------------------------------------------------------------------



 



          Section 10.13. Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law or regulation, agrees that this Agreement is delivered
by Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.
          Section 10.14. Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
          Section 10.15. NO ORAL AGREEMENTS, WAIVER.
          (a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THE LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(remainder of page left intentionally blank)

88



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

            KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent, as
Issuing Bank and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Syndication Agent and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as Co-
Documentation Agent and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as Co-
Documentation Agent and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CUSTODIAL TRUST COMPANY, as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO SENIOR SECURED REVLOVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
COMMITMENT AMOUNTS

         
SunTrust Bank
  $ 23,000,000  
Citibank, N.A.
  $ 23,000,000  
Merrill Lynch Bank USA
  $ 22,000,000  
UBS Loan Finance, LLC
  $ 22,000,000  
Custodial Trust Company
  $ 10,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Approved Dealers and Appraisers

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Approved Brokerage Accounts

          Account Holder   Securities Intermediary   Account Number
Kayne Anderson Energy

  Bear Stearns Securities
  103 02944 98
Development Company
  Corporation    
 
       
Kayne Anderson Energy

  Bear Stearns Securities
  103 02942 17/25/58
Development Company
  Corporation    

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
ENVIRONMENTAL MATTERS
Schedule 4.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES

          Company   Owner   Ownership Interests

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OUTSTANDING INDEBTEDNESS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING CREDIT NOTE

      [$                    ]   Atlanta, Georgia     June 4, 2007

     FOR VALUE RECEIVED, the undersigned, KAYNE ANDERSON ENERGY DEVELOPMENT
COMPANY, a Maryland corporation (the “Borrower”), hereby promises to pay to
[name of Lender] (the “Lender”) or its registered assigns, at the office of
SunTrust Bank (“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308,
on the Revolving Commitment Termination Date (as defined in the Senior Secured
Revolving Credit Agreement, dated as of June 4, 2007, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and SunTrust, as administrative agent for the lenders, the lesser of the
principal sum of [amount of such Lender’s Revolving Commitment] and the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.
     Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

A-1



--------------------------------------------------------------------------------



 



     THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

            KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:                       [SEAL]     

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]





--------------------------------------------------------------------------------



 



                                   

LOANS AND PAYMENTS

                              Unpaid Principal   Name of Person     Amount and  
Payments of   Balance of   Making Date   Type of Loan   Principal   Note  
Notation
 
               

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWINGLINE NOTE

      $10,000,000   Atlanta, Georgia     June 4, 2007

     FOR VALUE RECEIVED, the undersigned, KAYNE ENERGY DEVELOPMENT COMPANY, a
Maryland corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK
(the “Swingline Lender”) or its registered assigns, at the office of SunTrust
Bank (“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Commitment Termination Date (as defined in the Senior Secured Revolving Credit
Agreement dated as of June 4, 2007 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders, the lesser of the principal sum of
$10,000,000 and the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of the Swingline Lender.
     Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.
     This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

B-1



--------------------------------------------------------------------------------



 



     THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.

            KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:             [SEAL]   

[SIGNATURE PAGE TO SWINGLINE NOTE]





--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS

                                                      Unpaid Principal     Name
of Person       Amount and     Payments of     Balance of     Making   Date  
Type of Loan     Principal     Note     Notation  
 
                               

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
[date to be supplied]
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Kayne Anderson Energy Development Company, a Maryland
corporation, the lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent for such lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.
     The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.18(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

C-1



--------------------------------------------------------------------------------



 



     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
     From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
     This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment:
(“Effective Date”):

C-2



--------------------------------------------------------------------------------



 



                              Percentage Assigned of Revolving              
Commitment (set forth, to at least             8 decimals, as a percentage of
the       Principal Amount     aggregate Revolving Commitments of           
Facility   Assigned     all Lenders thereunder)  
Revolving Loans:
  $       %    

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:        

            [Name of Assignee], as Assignee
      By:           Name:           Title:      

C-3



--------------------------------------------------------------------------------



 



         

The undersigned hereby consents to the within assignment1:

                  KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY       SunTrust Bank, as Administrative Agent:
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:

 

1   Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]





--------------------------------------------------------------------------------



 



EXHIBIT D
SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of June 4,
2007, by and among KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a Maryland
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
party to the Senior Secured Revolving Credit Agreement, dated as of the date
hereof, by and among the Borrower, the Lenders, the Administrative Agent, and
SunTrust Bank, as Issuing Bank and as Swingline Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall the
meanings assigned to such terms in the Credit Agreement).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of the Borrower;
     WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under the Credit Agreement that each Guarantor execute and deliver to the
Administrative Agent a Subsidiary Guaranty Agreement in the form hereof, and
each Guarantor wishes to fulfill said condition precedent;
     NOW, THEREFORE, in order to induce Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit

D-1



--------------------------------------------------------------------------------



 



Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents, (ii) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Loan Parties under
or pursuant to the Credit Agreement and the other Loan Documents; and (iii) the
due and punctual payment and performance of all obligations of the Borrower,
monetary or otherwise, arising under any Hedging Transaction incurred to limit
interest rate or fee fluctuation with respect to the Loans and Letters of Credit
entered into with a counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Transaction was entered into (each such person a
“Specified Hedge Provider”; the Administrative Agent, the Lenders and the
Specified Hedge Providers, collectively, the “Secured Parties” and each
individually a “Secured Party”) (all the monetary and other obligations referred
to in the preceding clauses (i) through (iii) being collectively called the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from such Guarantor, and that such Guarantor will remain bound
upon its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Secured Party to assert any claim or demand
or to enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions or any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider (each such document, a “Hedging Document”),
(iii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, this Agreement, any other Loan Document, any
Hedging Document, any guarantee or any other agreement, including with respect
to any other Guarantor under this Agreement, or (iv) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Secured Party.
     Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any

D-2



--------------------------------------------------------------------------------



 



balance of any deposit account or credit on the books of the Administrative
Agent or any Secured Party in favor of the Borrower or any other Person.
     Section 4. No Discharge or Diminishment of Guarantee. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document, any
Hedging Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to the extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).
     Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.
     Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Secured Parties in cash the amount of such unpaid Obligation.
Upon payment by any Guarantor of any sums to the

D-3



--------------------------------------------------------------------------------



 



Administrative Agent, all rights of such Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations. In addition, any indebtedness of any Loan Party
now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full in cash of the Guaranteed Obligations. If
any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Administrative Agent and the Secured Parties and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
     Section 7. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Secured Parties will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.
     Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Secured Party under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
     Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9 shall be subrogated to the rights
of such Claiming Guarantor under Section 8 to the extent of such payment.

D-4



--------------------------------------------------------------------------------



 



     Section 10. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 8 and Section 9 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
     Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
     Section 12. Termination. The guarantees made hereunder (i) shall terminate
when all the Guaranteed Obligations (other than those Guaranteed Obligations
relating to the Hedging Obligations) have been paid in full in cash and the
Lenders have no further commitment to lend under the Credit Agreement, the LC
Exposure has been reduced to zero and the Issuing Bank has no further obligation
to issue Letters of Credit under the Credit Agreement and (ii) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments, without
representation or recourse, which such Guarantor shall reasonably request from
time to time to evidence such termination and release.
     Section 13. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the Secured
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with

D-5



--------------------------------------------------------------------------------



 



respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
     Section 14. Waivers; Amendment.
     (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Guarantor on the one hand the and Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder, under any
other Loan Document or under any Hedging Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights and of the Administrative Agent hereunder and of the Secured
Parties under the other Loan Documents and the Hedging Documents, as applicable,
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver and
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
     Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
     Section 16. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement

D-6



--------------------------------------------------------------------------------



 



among the parties hereto regarding the subject matters hereof and supersedes all
prior agreements and understandings, oral or written, regarding such subject
matter.
     Section 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
     Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of [State].
     (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
courts located within the Southern district in the State of New York, and any
state court of the State of New York located in New York, New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, any other Loan Document or any Hedging Document or
the transactions contemplated hereby or thereby, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Issuing Bank or any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Guarantor or its properties in the courts of any jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Each Guarantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Agreement will affect the right of the Administrative Agent or any Secured
Party to serve process in any other manner permitted by law.
     Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED

D-7



--------------------------------------------------------------------------------



 



ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE HEDGING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     Section 21. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary that was not in existence on the date of the Credit
Agreement is required to enter into this Agreement as a Guarantor upon becoming
a Subsidiary. Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of Annex
1, such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.
     Section 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement,
the other Loan Documents and the Hedging Documents held by such Secured Party,
irrespective of whether or not such Person shall have made any demand under this
Agreement, any other Loan Document or any Hedging Document and although such
obligations may be unmatured. The rights of each Secured Party under this
Section 22 are in addition to other rights and remedies (including other rights
of setoff) that such Secured Party may have.
     Section 23. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Secured Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the

D-8



--------------------------------------------------------------------------------



 



Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Secured Parties) to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation including, without limitation,
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”. To the extent set forth in Section 23(a)(i), (ii), and
(iii), but only to the extent that the Guaranteed Obligations would otherwise be
subject to avoidance or found unenforceable under the Avoidance Provisions, if
any Guarantor is not deemed to have received valuable consideration, fair value
or reasonably equivalent value for the Guaranteed Obligations, or if the
Guaranteed Obligations would render such Guarantor insolvent, or leave such
Guarantor with an unreasonably small capital to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the Guaranteed Obligations are deemed to have been incurred
under the Avoidance Provisions and after giving effect to the contribution by
such Guarantor, the maximum Guaranteed Obligations for which such Guarantor
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent or the Secured
Parties), as so reduced, to be subject to avoidance or unenforceability under
the Avoidance Provisions.
     (c) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance

D-9



--------------------------------------------------------------------------------



 



or unenforceability under the Avoidance Provisions, and neither the Guarantors
nor any other Person shall have any right or claim under this Section 23 as
against the Administrative Agent or Secured Parties that would not otherwise be
available to such Person under the Avoidance Provisions.
[Signatures Follow]

D-10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  KED MME Investment Partners, LP    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KED MME Investment GP, LLC    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KED LCP Investment Partners, LP    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KED LCP Investment GP, LLC    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KED DF Investment Partners, LP    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]





--------------------------------------------------------------------------------



 



                  KED DF Investment GP, LLC      
 
  By        
 
     
 
Name:    
 
      Title:           KED VP Investment Partners, LP    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KED VP Investment GP, LLC    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]





--------------------------------------------------------------------------------



 



     SUNTRUST BANK, as
     Administrative Agent

         
By
       
Name:
 
 
   
Title:
       

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]





--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT

      Guarantor(s)   Address
Kayne Anderson Energy Development Company
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED MME Investment Partners, LP
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED MME Investment GP, LLC
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED LCP Investment Partners, LP
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED LCP Investment GP, LLC
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED DF Investment Partners, LP
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED DF Investment GP, LLC
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED VP Investment Partners, LP
  717 Texas Avenue, Suite 3100, Houston, TX, 77002
KED VP Investment GP, LLC
  717 Texas Avenue, Suite 3100, Houston, TX, 77002

D-12



--------------------------------------------------------------------------------



 



ANNEX 1
to
SUBSIDIARY GUARANTY AGREEMENT
     SUPPLEMENT NO. ___ dated as of                     , to the Subsidiary
Guaranty Agreement, dated as of June 4, 2007 (the “Guaranty Agreement”), among
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a Maryland corporation (the
“Borrower”), each of the subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).
     Reference is made to the Senior Secured Revolving Credit Agreement, dated
as of June 4, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”) and SunTrust Bank, as Administrative
Agent, Swingline Lender and issuing bank (in such capacity, the “Issuing Bank”).
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.
     The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.11 of the Credit Agreement, each Subsidiary that was not
in existence or not a Guarantor on the date of the Credit Agreement is required
to enter into the Guaranty Agreement as a Guarantor upon becoming a Subsidiary.
Section 21 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     Joinder. In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

D-13



--------------------------------------------------------------------------------



 



     Representations and Warranties. The New Guarantor represents and warrants
to the Administrative Agent and the Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and that each of this
Supplement and the Guaranty Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
     Binding Effect. This Supplement shall become effective when it shall have
been executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all the terms and
conditions of the Guaranty Agreement. The New Guarantor shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.
     Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.
     Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Notices to New Guarantor. All communications and notices hereunder shall be
in writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.
[Signatures Follow]

D-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [NAME OF NEW GUARANTOR]
      By:           Name:           Title:  
Address:
     

            SUNTRUST BANK, as Administrative Agent
      By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[                    ], 20___
SunTrust Bank,
    as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the lenders from time to time
party thereto, and SunTrust Bank, as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Revolving Borrowing, and the Borrower hereby requests a Revolving
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Borrowing
requested hereby:

  (A)   Aggregate principal amount of Revolving Borrowing1:
                                             (B)   Date of Revolving Borrowing
(which is a Business Day)2:                                              (C)  
Interest Rate basis3:                                              (D)  
Interest Period4:                                              (E)   Location
and number of Borrower’s account to which proceeds of Revolving Borrowing are to
be disbursed:                                         

 

1   Not less than $1,000,000 and an integral multiple of $250,000 for Eurodollar
borrowing and not less than $250,000 and an integer multiple of $100,000 for
Base Rate Borrowing.   2   With respect to Base Rate Borrowings, notice must be
given prior to 11:00 a.m. (New York time) on the day of borrowing, and with
respect to Eurodollar Borrowings, notice must be given prior to 2:00 p.m. (New
York time) no later than three (3) business days prior to the date of borrowing.
  3   Eurodollar Borrowing or Base Rate Borrowing.   4   Which must comply with
the definition of “Interest Period” and end not later than the Revolving
Commitment Termination Date.

Exhibit 2.3-1

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,


KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:                  [SIGNATURE PAGE TO
NOTICE OF REVOLVING BORROWING]

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2.4

FORM OF NOTICE OF SWINGLINE BORROWING
[                    ], 20__
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Swingline Borrowing, and the Borrower hereby requests a Swingline Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Swingline Borrowing requested hereby:

  (A)   Principal amount of Swingline Loan1:
                                             (B)   Date of Swingline Loan (which
is a Business Day)2                                              (C)   Location
and number of Borrower’s account to which proceeds of Swingline Loan are to be
disbursed:                                         

 

1   Not less than $100,000 and an integral multiple of $50,000.   2   Notice
must be given prior to 10:00 a.m. (New York time) on the day of borrowing

Exhibit 2.4-1

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,


KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:         [SIGNATURE PAGE TO NOTICE OF
SWINGLINE BORROWING]

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2.6(b)
FORM OF CONTINUATION/CONVERSION
[                    ], 20___
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the lenders named therein, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Continuation/Conversion and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

  (A)   Revolving Borrowing to which this request applies:     (B)   Principal
amount of Revolving Borrowing to be converted/continued:
                                             (C)   Effective date of election
(which is a Business Day):                                              (D)  
Interest rate basis:                                              (E)   Interest
Period:                                         

Exhibit 2.6(b)-1



 



--------------------------------------------------------------------------------



 



            Very truly yours,


KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:                  [SIGNATURE PAGE TO
CONTINUATION/CONVERSION]

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 3.1(c)(vii)
FORM OF SECRETARY’S CERTIFICATE OF KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (the “Credit Agreement”), among KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY (the “Borrower”), the lenders named therein, and SunTrust
Bank, as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings. This certificate is being delivered pursuant to
Section 3.1(c)(vii) of the Credit Agreement.
     I, [                                                             ],
Secretary of the Borrower, DO HEREBY CERTIFY that:
     (a) there have been no amendments or supplements to, or restatements of,
the articles of incorporation of the Borrower delivered pursuant to
Section 3.1(c)(v) of the Credit Agreement;
     (b) no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its corporate rights;
     (c) annexed hereto as Exhibit A is a true and correct copy of the Bylaws of
the Borrower as in effect on [Date]1 and at all times thereafter through the
date hereof;
     (d) annexed hereto as Exhibit B is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Borrower at a meeting
of said Board of Directors duly called and held on [date], which resolutions are
the only resolutions adopted by the Board of Directors of the Borrower or any
committee thereof relating to the Credit Agreement and the other Loan Documents
to which the Borrower is a party and the transactions contemplated therein and
have not been revoked, amended, supplemented or modified and are in full force
and effect on the date hereof; and
 

1   This date should be prior to the date of the resolutions referred to in
clause (d).

Exhibit 3.1(c)(vii)-1



--------------------------------------------------------------------------------



 



     (e) each of the persons named below is and has been at all times since
[                                        ] a duly elected and qualified officer
of the Borrower holding the respective office set forth opposite his or her name
and the signature set forth opposite of each such person is his or her genuine
signature:

          Name   Title   Specimen Signature                                    
                                                     

     IN WITNESS WHEREOF, I have hereunto signed my name this ___day of May,
2007.

     
 
   
 
  Name
Secretary

     I,                                         ,
[                                        ] of the Borrower, do hereby certify
that                                          has been duly elected, is duly
qualified and is the [Assistant] Secretary of the Borrower, that the signature
set forth above is [his/her] genuine signature and that [he/she] has held such
office at all times since [                    ].1

     
 
   
 
  Name:
 
  Title:

 

1   This certification should be included as part of the Secretary’s certificate
and signed by one of the officers whose incumbency is certified pursuant to
clause (e) above.

Exhibit 3.1(c)(vii)-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Bylaws]

Exhibit 3.1(c)(vii)-3



--------------------------------------------------------------------------------



 



EXHIBIT B
[Resolutions]
Exhibit 3.1(c)(vii)-3

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(c)(x)
FORM OF RESPONSIBLE OFFICER’S CERTIFICATE
     Reference is made to the Senior Secured Revolving Credit Agreement dated as
of June 4, 2007 (the “Credit Agreement”), among KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY (the “Borrower”), the lenders from time to time party
thereto, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This certificate is being
delivered pursuant to Section 3.1(c)(x) of the Credit Agreement.
     I,                                         ,
[                                        ] of the Borrower, DO HEREBY CERTIFY
that:
     (a) the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct on and as of the date hereof;
     (b) no Default or Event of Default has occurred and is continuing at the
date hereof; and
     (c) since [the date], which is the date of the most recent financial
statements described in Section 5.1(a) of the Credit Agreement, there has been
no change which has had or could reasonably be expected to have a Material
Adverse Effect.
     Exhibit 3.1(c)(x)-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of May,
2007.

     
 
   
 
  Name:
 
  Title:

Exhibit 3.1(c)(vii)-3

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE
[                                        ], 20__

     
To:
  SunTrust Bank, as Administrative Agent
 
  303 Peachtree St., N.E.
 
  Atlanta, GA 30308
 
  Attention:                     

Ladies and Gentlemen:
     Reference is made to that certain Senior Secured Revolving Credit Agreement
dated as of June 4, 2007 (as amended and in effect on the date hereof, the
“Credit Agreement”), among KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY (the
“Borrower”), the lenders named therein, and SunTrust Bank, as Administrative
Agent. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.
     I,                                         , being the duly elected and
qualified, and acting in my capacity as [chief executive officer][chief
financial officer] of the Borrower, hereby certify to the Administrative Agent
and each Lender as follows:
     1. The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending
                                         fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as at the end of
such fiscal [quarter][year] on a consolidated basis, and the related statements
of operations and cash flows of the Borrower and its Subsidiaries for such
fiscal [quarter][year], in accordance with generally accepted accounting
principles in the United States consistently applied (subject, in the case of
such quarterly financial statements, to normal year-end audit adjustments and
the absence of footnotes).
     2. The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
or derived from the financial statements referenced in clause 1 above in
accordance with the terms of the Credit Agreement.
     3. The Borrower and its Subsidiaries have complied with all the terms and
provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect on the date
hereof.
     4. Based upon a review of the activities of the Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists no Default or Event of
Default.

Exhibit 5.1(c)-1



--------------------------------------------------------------------------------



 



                       
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit 5.1(c)-1

 



--------------------------------------------------------------------------------



 



Attachment to Compliance Certificate
Exhibit 5.1(c)-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(E)
[FORM OF ]
BORROWING BASE CERTIFICATE
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Date: [                    ]
     This certificate is given by KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a
Maryland corporation (the “Borrower”) pursuant to subsection 5.1(e) of that
certain Senior Secured Revolving Credit Agreement dated as of June 4, 2007 among
Borrower, the other Loan Parties party thereto, the Lenders from time to time
party thereto, SunTrust Bank, as Administrative Agent for the Lenders and
Citibank, N.A., as Syndication Agent (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
     The officer executing this certificate is the
[                                        ] of the Borrower and as such is duly
authorized to execute and deliver this certificate on behalf of Borrower. By
executing this certificate such officer hereby certifies to Agent and Lenders
that:
(a) Attached hereto as Schedule 1 is a calculation of the Borrowing Base for the
Borrower as of the above date;
(b) based on such schedule, the Borrowing Base as the above date is:
$                                        
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the date first set forth above.

                  KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE]

 



--------------------------------------------------------------------------------



 



Schedule 1
Borrowing Base Certificate
BORROWING BASE CALCULATION

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Borrowing Base shall be equal to:

         
1. Value of Portfolio Investments multiplied by the Advance Rates (see pages 2-5
of Schedule 1)
  $    
 
     
2. LESS: Value of Portfolio Investments of all issuers in a consolidated group
of corporations or other entities that exceeds 10% but is less than or equal to
20% of Shareholders Equity multiplied by the Advance Rates (included in 1 above)
(see page 6 of Schedule 1)
  $ (____ )
3. PLUS: Value of Portfolio Investments of all issuers in a consolidated group
of corporations or other entities that exceeds 10% but is less than or equal to
20% of Shareholders Equity multiplied by the 50% of the Advance Rates (see page
6 of Schedule 1)
  $    
 
     
4. LESS: Value of Portfolio Investments of all issuers in a consolidated group
of corporations or other entities that exceeds 20% of Shareholders Equity
multiplied by the Advance Rates (included in 1 above) (see page 7 of Schedule 1)
  $ (___ )
5. LESS: Value of Portfolio Investments subject to a Lock-up agreement with
remaining term of 90 days or less multiplied by 10% (included in 1 above) (see
page 7 of Schedule 1)
  $ (___ )
6. LESS: Value of Portfolio Investments subject to a Lock-up agreement with
remaining term of more than 90 days but less than or equal to 180 days
multiplied by 20% (included in 1 above) (see page 7 of Schedule 1)
  $ (___ )
7. LESS: Value of Portfolio Investments subject to a Right of First Offer that
is for an Offer Period of more than 45 days but less than or equal to 90 days
multiplied by 10% (included in 1 above) (see page 8 of Schedule 1)
  $ (___ )
8. LESS: Value of Portfolio Investments subject to a Right of First Offer that
is for an Offer Period of more than 90 days multiplied by the Advance Rates
(included in 1 above) (see page 8 of Schedule 1)
  $ (___ )
9. LESS: Value of Portfolio Investments multiplied by the percentage of the
Portfolio Investment that can be restricted from sale by the operation of Tag
Along Rights multiplied by the Advance Rates (included in 1 above) (see page 8
of Schedule 1)
  $ (___ )
10. LESS: Value of Portfolio Investments that exceed certain percentages of the
Borrowing Base as set forth in Section 5.13(c) of the Credit Agreement (included
in 1 above) (see pages 9 – 10 of Schedule 1)
  $ (___ )
 
     
Borrowing Base
  $ —  
 
     

Schedule 1 to Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



Value of Portfolio Investments multiplied by the Advance Rates

                              1.                                 Portfolio      
                  2.   Investments   Abbreviated   Value       Advance Rate    
    3.  
 
                        4.  
Cash, Cash Equivalents and Short-Term U.S. Government Securities
  cash   $                       multiplied by   100%   =  
$                     5.  
Long-Term U.S. Government Securities
  lt us govt   $                       multiplied by   95%   =  
$                     6.  
quoted Performing First Lien Bank Loans
  q 1st   $                       multiplied by   80%   =  
$                     7.  
unquoted Performing First Lien Bank Loans
  uq 1st   $                       multiplied by   70%   =  
$                     8.  
quoted Performing Second Lien Bank Loans
  q 2nd   $                       multiplied by   70%   =  
$                     9.  
unquoted Performing Second Lien Bank Loans
  uq 2nd   $                       multiplied by   60%   =  
$                     10.  
quoted Performing Unsecured Bank Loans
  q unsec   $                       multiplied by   65%   =  
$                     11.  
unquoted Performing Unsecured Bank Loans
  uq unsec   $                       multiplied by   55%   =  
$                     12.  
quoted Performing Non-Cash Pay Bank Loans
  q non-cash loans   $                       multiplied by   55%   =  
$                     13.  
unquoted Performing Non-Cash Pay Bank Loans
  uq non-cash loans   $                       multiplied by   45%   =  
$                    

 



--------------------------------------------------------------------------------



 



                                                                Portfolio      
                      Investments   Abbreviated   Value       Advance Rate      
  14.  
quoted Performing Cash Pay High Yield Securities
  q cash pay hy   $                       multiplied by   60%   =  
$                     15.  
unquoted Performing Cash Pay High Yield Securities
  uq cash pay hy   $                       multiplied by   50%   =  
$                     16.  
quoted Performing Cash Pay Mezzanine Investments
  q cash mezz   $                       multiplied by   55%   =  
$                     17.  
unquoted Performing Cash Pay Mezzanine Investments
  uq cash mezz   $                       multiplied by   45%   =  
$                     18.  
quoted Performing MLP Units (and Performing MLP Warrants directly linked to such
units)
  q mlp   $                       multiplied by   50%   =  
$                     19.  
unquoted Performing MLP Units (and Performing MLP Warrants directly linked to
such units)
  uq mlp   $                       multiplied by   45%   =  
$                     20.  
quoted Performing Non-Cash Pay High Yield Securities
  q non-cash hy   $                       multiplied by   50%   =  
$                     21.  
unquoted Performing Non-Cash Pay High Yield Securities
  uq non-cash hy   $                       multiplied by   40%   =  
$                     22.  
quoted Performing Common Equity, MLP Subordinated Units
  q common   $                       multiplied by   45%   =  
$                    

 



--------------------------------------------------------------------------------



 



                                                                Portfolio      
                      Investments   Abbreviated   Value       Advance Rate      
  23.  
quoted Warrants (other than the MLP Warrants)
  q warrants   $                       multiplied by   45%   =  
$                     24.  
unquoted Performing Common Equity, MLP Subordinated Units
  uq common   $                       multiplied by   40%   =  
$                     25.  
unquoted Warrants (other than the MLP Warrants),
  uq warrants   $                       multiplied by   40%   =  
$                     26.  
quoted Performing Non-Cash Pay Mezzanine Investments and the “in-the-money”
equity component of any convertible debt Securities constituting Mezzanine
Investments that are convertible at the holder’s option
  q non-cash mezz   $                       multiplied by   45%   =  
$                     27.  
unquoted Performing Non-Cash Pay Mezzanine Investments and the “in-the-money”
equity component of any convertible debt Securities constituting Mezzanine
Investments that are convertible at the holder’s option
  uq non-cash mezz   $                       multiplied by   35%   =  
$                     28.  
quoted Non-Performing First Lien Bank Loans
  q non-perf 1st   $                       multiplied by   35%   =  
$                     29.  
quoted Non-Performing Second Lien Bank Loans
  q non-perf 2nd   $                       multiplied by   25%   =  
$                    

 



--------------------------------------------------------------------------------



 



                                  Portfolio                            
Investments   Abbreviated   Value       Advance Rate         30.  
quoted Non-Performing High Yield Securities
  q non-perf hy   $                       multiplied by   25%   =  
$                     31.  
quoted Non-Performing Unsecured Bank Loans
  q non-perf unsec   $                       multiplied by   20%   =  
$                     32.  
quoted Non-Performing Mezzanine Investments
  q non-perf mezz   $                       multiplied by   15%   =  
$                     33.  
The sum of the Advance Rates of the Value of each Portfolio Investment
      (The sum of
lines                    
 
      1-32 above)           =   $                    

 



--------------------------------------------------------------------------------



 



Value of Portfolio Investments of all issuers in a consolidated group of
corporations or other entities that exceeds 10% but is less that or equal to 20%
of Shareholders Equity multiplied by the Advance Rates

                              34.  
Shareholders Equity
                  =   $                     35.  
10% of Stockholders
      line 34                    
Equity
      $                       multiplied by 10%       =   $                    
                      amount that exceeds                     Value of Portfolio
      10% but is less       amount that exceeds             Investments of all  
    than or equal to       10% of Stockholders         Advance Rate   issuers in
a   10% of Stockholders   20% of Stockholders       Equity multiplied 36.  
Portfolio Investment   category   consolidated group   Equity   Equity   Advance
Rate   by Advance Rate 37.  
                    
      $                                                                    
                    %   $                     38.  
                    
      $                                                                    
                    %   $                     39.  
                    
      $                                                                    
                    %   $                     40.  
Total
      $                                   $                    

                                                  amount that exceeds      
amount that exceeds             Value of Portfolio       10% but is less      
10% of Stockholders             Investments of all       than or equal to      
Equity multiplied         Advance Rate   issuers in a   10% of Stockholders  
20% of Stockholders       by 50% of Advance 41.   Portfolio Investment  
category   consolidated group   Equity   Equity   50% of Advance Rate   Rate 42.
 
 
      $                                                                    
                    %   $                     43.  
 
      $                                                                    
                    %   $                     44.  
 
      $                                                                    
                    %   $                     45.  
Total
      $                                   $                    

 



--------------------------------------------------------------------------------



 



Value of Portfolio Investments of all issuers in a consolidated group of
corporations or other entities that exceeds 20% of Shareholders Equity
multiplied by the Advance Rates

                                  46.   20% of Stockholders
Equity     line 34    multiplied
by 20%         =    $                                                           
       

                                              Value of Portfolio              
amount that exceeds               Investments of all       amount that exceeds  
    20% of Stockholders           Advance Rate   issuers in a   20% of
Stockholders   20% of Stockholders       Equity multiplied   47.   Portfolio
Investment   category   consolidated group   Equity   Equity   Advance Rate   by
Advance Rate   48.  
 
          $                                                                  %  
$                        49.  
Total
                      $                       

Value of Portfolio Investments subject to a Lock-up agreement with remaining
term of 90 days or less multiplied by 10%

                                          Value of Portfolio         Advance
Rate   Value of Portfolio       Investment     Portfolio Investment   category  
Investment   multiplied by 10%   multiplied by 10% 50.  
 
      $                       10%   $                     51.  
 
      $                       10%   $                     52.  
 
      $                       10%   $                     53.  
Total
              $                    

Value of Portfolio Investments subject to a Lock-up agreement with remaining
term of more than 90 days but less than 180 days multiplied by 20%

                                          Value Of Portfolio         Advance
Rate   Value Of Portfolio       Investment     Portfolio Investment   category  
Investment   multiplied by 20%   multiplied by 20% 54.  
 
      $                       20%   $                     55.  
 
      $                       20%   $                     56.  
 
      $                       20%   $                     57.  
Total
              $                    

 



--------------------------------------------------------------------------------



 



Value of Portfolio Investments subject to a Right of First Offer that is for an
Offer Period of more than 45 days but less than 90 days multiplied by 10%

                                              Value of           Value of
Portfolio     Advance   Portfolio   multiplied   Investment Portfolio Investment
  Rate category   Investment   by 10%   multiplied by 10%
 
          $                            10 %   $                       
Total
                          $                       

Value of Portfolio Investments subject to a Right of First Offer that is for an
Offer Period of more than 90 days multiplied by the Advance Rates

                                                      multiplied   Value of
Portfolio             Value of   by the   Investment     Advance   Portfolio  
Advance   multiplied by the Portfolio Investment   Rate category   Investment  
Rate   Advance Rate
 
          $                                                 %   $
                      
Total
          $                                  $                       

Value of Portfolio Investments that can be restricted from sale by the operation
of a Tag Along Right multiplied by the Advance Rates.

                                                                               
                              Value of                                          
          Portfolio                                                    
Investment                                                     that can be      
                              Value of           restricted                    
                Portfolio           from sale                            
percentage of   Investment           by the                            
Portfolio   that can be           operation                            
Investment that   restricted           of Tag                             can be
  from sale           Along                             restricted from   by the
          Rights                             sale by the   operation          
multiplied             Advance   Value Of   operation of   of Tag   multiplied  
by             Rate   Portfolio   Tag Along   Along   by   Advance     Portfolio
Investment   category   Investment   Right   Rights   Advance Rate   Rate
58.
                  $                                                 %   $      
                       %   $                       
59.
                  $                                                 %   $      
                       %   $                       
60.
  Total                           $               $                       





--------------------------------------------------------------------------------



 



Value of Portfolio Investments that exceed certain percentages of the Borrowing
Base as set forth in Section 5.13(c) of the Credit Agreement

                                    61.    
the portion of the Borrowing Base attributable to the aggregate amount of
Non-Performing Bank Loans, Non-Performing High Yield Securities, Non-Performing
Mezzanine, Warrants (other than the MLP Warrants)
  (the sum of lines 23, 25, 28-32)               =   $                       62.
   
10% borrowing base
limitation
  (Borrowing Base
amount from page 1)
$                       multiplied by     10 %   =   $                       63.
   
adjustment to Borrowing Base if line 61 is greater than line 62, if not, then
zero
  (Amount from line 61
$                       minus   (amount from line 62)
$                       =   $                       64.    
the portion of the Borrowing Base attributable to the aggregate amount of
unquoted Performing Common Equity, MLP Subordinated Units, Performing Non-Cash
Pay Bank Loans, Non-Performing Bank Loans, Non-Performing High Yield Securities,
Non-Performing Mezzanine, Warrants (other than the MLP Warrants)
  (amount from lines 12, 13, and 22 $                       plus   (amount from
line 61)
$                       =   $                       65.    
20% borrowing base
limitation
  (Borrowing Base
amount from page 1)
$                       multiplied by     20 %   =   $                    





--------------------------------------------------------------------------------



 



                                    66.    
adjustment to Borrowing Base if line 64 is greater than line 65, if not, then
zero
  (amount from line 64
$                       minus   (amount from line 65)
$                       =   $                       67.    
the portion of the Borrowing Base attributable to the aggregate amount of
unquoted Performing MLP Units (and associated MLP Warrants directly linked to
such units), unquoted Performing Common Equity, MLP Subordinated Units,
Performing Non-Cash Pay Bank Loans, Non-Performing Bank Loans, Non-Performing
High Yield Securities, Non-Performing Mezzanine, Warrants (other than the MLP
Warrants)
  (amount from line
19, PLUS 42-44,
LESS 37-39, 48,
50-52, 54-56, 58,
59)
$                       plus   (amount from line 64)
$                       =   $                       68.    
35% borrowing base
limitation
  (Borrowing Base
amount from page 1)
$                       multiplied by     35 %   =   $                       69.
   
adjustment to Borrowing Base if line 67 is greater than line 68, if not, then
zero
  (amount from line 67
$                       minus   (amount from line 68)
$                       =   $                       70.    
total adjustment to Borrowing Base if lines 63, 66, or 69 are greater than zero,
if not, then zero
  (the greater of amount from lines 63, 66 and 69 $                            
      =   $                    





--------------------------------------------------------------------------------



 



EXHIBIT 7.4
[FORM OF ]
DISTRIBUTABLE CASH FLOW CERTIFICATE
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Date: [                    ]
     This certificate is given by KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a
Maryland corporation (the “Borrower”) pursuant to subsection 7.4(c) of that
certain Senior Secured Revolving Credit Agreement dated as of June 4, 2007 among
Borrower, the other Loan Parties party thereto, the Lenders from time to time
party thereto, SunTrust Bank, as Administrative Agent for the Lenders and
Citibank, N.A., as Syndication Agent (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
     The officer executing this certificate is the [                    ] of the
Borrower and as such is duly authorized to execute and deliver this certificate
on behalf of Borrower. By executing this certificate such officer hereby
certifies to Agent and Lenders that:
(a) Attached hereto as Schedule 1 is a calculation of the Distributable Cash
Flow for the Borrower as of the above date;
(b) based on such schedule, the Distributable Cash Flow as the above date is:
$                                        
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the date first set forth above.

                  KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Schedule 1 to Borrowing Base Certificate

 